FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


PHARRELL WILLIAMS, an individual;      No. 15-56880
CLIFFORD HARRIS, JR., an individual;
ROBIN THICKE, an individual, DBA I        D.C. No.
Like’em Thicke Music,                  2:13-cv-06004-
      Plaintiffs-Counter-Defendants-     JAK-AGR
                         Appellants,

                and                    ORDER AND
                                        AMENDED
MORE WATER FROM NAZARETH                 OPINION
PUBLISHING, INC.; STAR TRAK
ENTERTAINMENT; INTERSCOPE
RECORDS; UMG RECORDINGS, INC.;
UNIVERSAL MUSIC DISTRIBUTION,
    Counter-Defendants-Appellants,

                 v.

FRANKIE CHRISTIAN GAYE, an
individual; MARVIN GAYE III, an
individual; NONA MARVISA GAYE,
an individual,
     Defendants-Counter-Claimants-
                        Appellees.
2                 WILLIAMS V. GAYE


PHARRELL WILLIAMS, an individual;      No. 16-55089
CLIFFORD HARRIS, JR., an individual;
ROBIN THICKE, an individual, DBA I        D.C. No.
Like’em Thicke Music,                  2:13-cv-06004-
      Plaintiffs-Counter-Defendants-     JAK-AGR
                          Appellees,

                and

MORE WATER FROM NAZARETH
PUBLISHING, INC.; STAR TRAK
ENTERTAINMENT; INTERSCOPE
RECORDS; UMG RECORDINGS, INC.;
UNIVERSAL MUSIC DISTRIBUTION,
     Counter-Defendants-Appellees,

                 v.

FRANKIE CHRISTIAN GAYE, an
individual; MARVIN GAYE III, an
individual; NONA MARVISA GAYE,
an individual,
     Defendants-Counter-Claimants-
                        Appellants.
                   WILLIAMS V. GAYE                       3


PHARRELL WILLIAMS, an individual;        No. 16-55626
ROBIN THICKE, an individual, DBA I
Like’em Thicke Music; CLIFFORD              D.C. No.
HARRIS, JR., an individual,              2:13-cv-06004-
      Plaintiffs-Counter-Defendants-       JAK-AGR
                            Appellees,

                 and

MORE WATER FROM NAZARETH
PUBLISHING, INC.; STAR TRAK
ENTERTAINMENT; INTERSCOPE
RECORDS; UMG RECORDINGS, INC.;
UNIVERSAL MUSIC DISTRIBUTION,
     Counter-Defendants-Appellees.

                  v.

FRANKIE CHRISTIAN GAYE, an
individual; MARVIN GAYE III, an
individual; NONA MARVISA GAYE,
an individual,
     Defendants-Counter-Claimants-
                        Appellants.
4                      WILLIAMS V. GAYE

        Appeal from the United States District Court
           for the Central District of California
        John A. Kronstadt, District Judge, Presiding

           Argued and Submitted October 6, 2017
                   Pasadena, California

                      Filed March 21, 2018
                     Amended July 11, 2018

 Before: MILAN D. SMITH, JR., MARY H. MURGUIA,
    and JACQUELINE H. NGUYEN, Circuit Judges.

                           Order;
            Opinion by Judge Milan D. Smith, Jr.;
                  Dissent by Judge Nguyen


                          SUMMARY *


                            Copyright

    The panel filed (1) an order amending an opinion and
dissent and denying, on behalf of the court, a petition for
rehearing en banc; and (2) an amended opinion and dissent
in a copyright case.

    In its amended opinion, the panel affirmed in part and
reversed in part the district court’s judgment after a jury trial,
ruling that plaintiffs’ song “Blurred Lines” infringed

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     WILLIAMS V. GAYE                        5

defendants’ copyright in Marvin Gaye’s song “Got To Give
It Up.”

    The panel held that “Got To Give It Up” was entitled to
broad copyright protection because musical compositions
are not confined to a narrow range of expression. The panel
accepted, without deciding, the merits of the district court’s
ruling that the scope of the defendants’ copyright was
limited, under the Copyright Act of 1909, to the sheet music
deposited with the Copyright Office, and did not extend to
sound recordings.

    The panel held that the district court’s order denying
summary judgment was not reviewable after a full trial on
the merits.

    The panel held that the district court did not err in
denying a new trial. The district court properly instructed
the jury that there is no scienter requirement for copyright
infringement and that it must find both access and substantial
similarity. The district court did not erroneously instruct the
jury to consider unprotectable elements of “Got To Give It
Up.” The district court did not abuse its discretion in
admitting expert testimony. In addition, the verdict was not
against the clear weight of the evidence because there was
not an absolute absence of evidence of extrinsic and intrinsic
similarity between the two songs.

   The panel held that the district court’s award of actual
damages and infringers’ profits and its running royalty were
proper.

    Reversing in part, the panel held that the district court
erred in overturning the jury’s general verdict in favor of
certain parties because the defendants waived any challenge
6                    WILLIAMS V. GAYE

to the consistency of the jury’s general verdicts. In addition,
there was no duty to reconcile the verdicts. The district court
erred in finding one party secondarily liable for vicarious
infringement.

    The panel held that the district court did not abuse its
discretion in denying the defendants’ motion for attorneys’
fees under § 505 of the Copyright Act or in apportioning
costs among the parties.

    Dissenting, Judge Nguyen wrote that “Blurred Lines”
and “Got To Give It Up” were not objectively similar as a
matter of law under the extrinsic test because they differed
in melody, harmony, and rhythm, and the majority’s refusal
to compare the two works improperly allowed the
defendants to copyright a musical style.


                         COUNSEL

Kathleen M. Sullivan (argued) and Ellyde R. Thompson,
Quinn Emanuel Urquhart & Sullivan LLP, New York, New
York; Daniel C. Posner, Quinn Emanuel Urquhart &
Sullivan LLP, Los Angeles, California; Howard E. King,
Stephen D. Rothschild, and Seth Miller, King Holmes
Paterno & Soriano LLP, Los Angeles, California; for
Plaintiffs-Appellants/Cross-Appellees Pharrell Williams,
Clifford Harris Jr., Robin Thicke, and More Water from
Nazareth Publishing Inc.

Mark E. Haddad (argued), Amanda R. Farfel, Michelle B.
Goodman, Rollin A. Ransom, and Peter I. Ostroff, Sidley
Austin LLP, Los Angeles, California, for Defendants-
Appellants/Cross-Appellees Star Trak Entertainment,
                    WILLIAMS V. GAYE                      7

Interscope Records, UMG Recordings Inc., Universal Music
Distribution.

Lisa Blatt (argued), Arnold & Porter LLP, Washington,
D.C.; Richard S. Busch (argued), Sara R. Ellis, and Steven
C. Douse, King & Ballow, Nashville, Tennessee; Daniel B.
Asimow and Martin R. Glick, Arnold & Porter LLP, San
Francisco, California; Paul H. Duvall, King & Ballow,
Century City, California; Mark L. Block, Wargo & French
LLP, Los Angeles, California; Paul N. Philips, Law Offices
of Paul N. Philips APLC, Beverly Hills, California; for
Defendants-Appellees/Cross-Appellants Frankie Christian
Gaye, Marvin Gaye III, and Nona Marvisa Gaye.

Kenneth D. Freundlich, Freundlich Law, Encino, California,
for Amici Curiae Musicologists.

Edwin F. McPherson, McPherson Rane LLP, Los Angeles,
California, for Amici Curiae 212 Songwriters, Composers,
Musicians, and Producers.

Charles Duan, Public Knowledge, Washington, D.C., for
Amicus Curiae Public Knowledge.

Sean M. O’Connor, Lateef Mtima, and Steven D. Jamar,
Institute for Intellectual Property and Social Justice Inc.,
Rockville, Maryland, for Amicus Curiae Institute for
Intellectual Property and Social Justice; Musicians and
Composers; and Law, Music, and Business Professors.

Bernard A. Burk, Director, Lawyering Skills Program,
William H. Bowen School of Law, University of Arkansas
at Little Rock, Little Rock, Arkansas; Howard Barry
Abrams, University of Detroit Mercy School of Law,
Detroit, Michigan; for Amici Curiae Musicologists.
8                   WILLIAMS V. GAYE

Eugene Volokh, Mayer Brown LLP, Los Angeles,
California; Erich C. Carey and Danielle M. Aguirre,
National Music Publishers’ Association, Washington, D.C.;
for Amici Curiae Recording Industry Association of
America and National Music Publishers’ Association.


                         ORDER

    The opinion and dissent filed March 21, 2018, and
reported at 885 F.3d 1150, are hereby amended. The
amended opinion and dissent will be filed concurrently with
this order.

    Judges M. Smith and Murguia voted to deny the petition
for rehearing en banc. Judge Nguyen voted to grant it. The
full court has been advised of the petition for rehearing en
banc, and no judge requested a vote on whether to rehear the
matter en banc. Fed. R. App. P. 35.

    The petition for rehearing en banc, filed April 11, 2018,
is DENIED.

   No further petitions for panel rehearing or rehearing en
banc will be entertained in this case.
                     WILLIAMS V. GAYE                         9

                          OPINION

M. SMITH, Circuit Judge:

    After a seven-day trial and two days of deliberation, a
jury found that Pharrell Williams, Robin Thicke, and
Clifford Harris, Jr.’s song “Blurred Lines,” the world’s best-
selling single in 2013, infringed Frankie Christian Gaye,
Nona Marvisa Gaye, and Marvin Gaye III’s copyright in
Marvin Gaye’s 1977 hit song “Got To Give It Up.” Three
consolidated appeals followed.

     Appellants and Cross-Appellees Williams, Thicke,
Harris, and More Water from Nazareth Publishing, Inc.
(collectively, Thicke Parties) appeal from the district court’s
judgment. They urge us to reverse the district court’s denial
of their motion for summary judgment and direct the district
court to enter judgment in their favor. In the alternative, they
ask us to vacate the judgment and remand the case for a new
trial, on grounds of instructional error, improper admission
of expert testimony, and lack of evidence supporting the
verdict. If a new trial is not ordered, they request that we
reverse or vacate the jury’s awards of actual damages and
infringer’s profits, and the district court’s imposition of a
running royalty. Finally, they seek reversal of the judgment
against Harris, challenging the district court’s decision to
overturn the jury’s general verdict finding in Harris’s favor.

    Appellants and Cross-Appellees Interscope Records,
UMG Recordings, Inc., Universal Music Distribution, and
Star Trak, LLC (collectively, Interscope Parties) appeal from
the district court’s judgment. They urge us to reverse the
judgment against them, challenging the district court’s
decision to overturn the jury’s general verdict finding in their
favor.
10                   WILLIAMS V. GAYE

    Appellees and Cross-Appellants Frankie Christian Gaye,
Nona Marvisa Gaye, and Marvin Gaye III (collectively,
Gayes) appeal from the district court’s order on attorney’s
fees and costs. They request that we vacate and remand for
reconsideration the district court’s denial of attorney’s fees,
and award them their costs in full. The Gayes also
protectively cross-appeal the district court’s ruling limiting
the scope of the Gayes’ compositional copyright to the four
corners of the sheet music deposited with the United States
Copyright Office. In the event a new trial is ordered, the
Gayes urge us to hold that Marvin Gaye’s studio recording
of “Got To Give It Up,” rather than the deposit copy,
establishes the scope of the Gayes’ copyright under the
Copyright Act of 1909.

    We have jurisdiction over this appeal pursuant to
28 U.S.C. § 1291. Our law requires that we review this case,
which proceeded to a full trial on the merits in the district
court, under deferential standards of review.            We
accordingly decide this case on narrow grounds, and affirm
in part and reverse in part.

  FACTUAL AND PROCEDURAL BACKGROUND

     A. “Got To Give It Up”

    In 1976, Marvin Gaye recorded the song “Got To Give
It Up” in his studio. “Got To Give It Up” reached number
one on Billboard’s Hot 100 chart in 1977, and remains
popular today.

    In 1977, Jobete Music Company, Inc. registered “Got To
Give It Up” with the United States Copyright Office and
deposited six pages of handwritten sheet music attributing
the song’s words and music to Marvin Gaye. Marvin Gaye
did not write or fluently read sheet music, and did not
                     WILLIAMS V. GAYE                      11

prepare the deposit copy. Instead, an unidentified transcriber
notated the sheet music after Marvin Gaye recorded “Got To
Give It Up.”

   The Gayes inherited the copyrights in Marvin Gaye’s
musical compositions.

   B. “Blurred Lines”

    In June 2012, Pharrell Williams and Robin Thicke wrote
and recorded “Blurred Lines.” Clifford Harris, Jr., known
popularly as T.I., separately wrote and recorded a rap verse
for “Blurred Lines” that was added to the track seven months
later. “Blurred Lines” was the best-selling single in the
world in 2013.

    Thicke, Williams, and Harris co-own the musical
composition copyright in “Blurred Lines.” Star Trak and
Interscope Records co-own the sound recording of “Blurred
Lines.” Universal Music Distribution manufactured and
distributed “Blurred Lines.”

   C. The Action

    The Gayes made an infringement demand on Williams
and Thicke after hearing “Blurred Lines.” Negotiations
failed, prompting Williams, Thicke, and Harris to file suit
for a declaratory judgment of non-infringement on August
15, 2013.

    The Gayes counterclaimed against the Thicke Parties,
alleging that “Blurred Lines” infringed their copyright in
12                      WILLIAMS V. GAYE

“Got To Give It Up,” 1 and added the Interscope Parties as
third-party defendants.

     D. The District Court’s             Denial      of   Summary
        Judgment

    The district court denied Williams and Thicke’s motion
for summary judgment on October 30, 2014.

        1. The District Court’s Interpretation of the
           Copyright Act of 1909

    The district court ruled that the Gayes’ compositional
copyright, which is governed by the Copyright Act of 1909,
did not extend to the commercial sound recording of “Got
To Give It Up,” and protected only the sheet music deposited
with the Copyright Office. The district court accordingly
limited its review of the evidence to the deposit copy, and
concluded there were genuine issues of material fact.

        2. The Evidence

    The Thicke Parties relied upon the opinion of
musicologist Sandy Wilbur. The Gayes relied upon the
opinions of Dr. Ingrid Monson, the Quincy Jones Professor
of African American Music at Harvard University, and
musicologist Judith Finell. The experts disagreed sharply in
their opinions, which they articulated in lengthy reports.


    1
      The Gayes asserted a second counterclaim alleging that Thicke’s
song “Love After War” infringed their copyright in Marvin Gaye’s
composition “After the Dance.” The jury found against the Gayes on the
second counterclaim, and judgment was entered against them. On
appeal, the second counterclaim is relevant only to the issue of costs.
                       WILLIAMS V. GAYE                            13

   Finell opined that there is a “constellation” of eight
similarities between “Got To Give It Up” and “Blurred
Lines,” consisting of the signature phrase, hooks, 2 hooks
with backup vocals, “Theme X,” 3 backup hooks, bass
melodies, keyboard parts, and unusual percussion choices.

    Wilbur opined that there are no substantial similarities
between the melodies, rhythms, harmonies, structures, and
lyrics of “Blurred Lines” and “Got To Give It Up,” and
disputed each area of similarity Finell identified. The district
court compared Finell’s testimony with Wilbur’s and,
pursuant to the extrinsic test under copyright law,
meticulously filtered out elements Wilbur opined were not
in the deposit copy, such as the backup vocals, “Theme X,”
descending bass line, keyboard rhythms, and percussion
parts.

   The district court also filtered out several unprotectable
similarities Dr. Monson identified, including the use of a
cowbell, hand percussion, drum set parts, background
vocals, and keyboard parts. After filtering out those
elements, the district court considered Dr. Monson’s
analysis of harmonic and melodic similarities between the
songs, and noted differences between Wilbur’s and Dr.
Monson’s opinions.

    After performing its analytical dissection, as part of the
extrinsic test, the district court summarized the remaining
areas of dispute in the case. The district court identified
disputes regarding the similarity of the songs’ signature
    2
     According to Finell, the term “hook” refers to the most important
and memorable melodic material of a piece of popular music.
    3
      Finell named a repeated four-note backup vocal in “Got To Give
It Up” as “Theme X.”
14                   WILLIAMS V. GAYE

phrases, hooks, bass lines, keyboard chords, harmonic
structures, and vocal melodies. Concluding that genuine
issues of material fact existed, the district court denied
Williams and Thicke’s motion for summary judgment.

     E. Trial

    The case proceeded to a seven-day trial. The district
court ruled before trial that the Gayes could present sound
recordings of “Got To Give It Up” edited to capture only
elements reflected in the deposit copy. Consequently, the
commercial sound recording of “Got To Give It Up” was not
played at trial.

    Williams and Thicke testified, each acknowledging
inspiration from Marvin Gaye and access to “Got To Give It
Up.”

    Finell testified that “Blurred Lines” and “Got To Give It
Up” share many similarities, including the bass lines,
keyboard parts, signature phrases, hooks, “Theme X,” bass
melodies, word painting, and the placement of the rap and
“parlando” sections in the two songs. She opined that nearly
every bar of “Blurred Lines” contains an element similar to
“Got To Give It Up.” Although the district court had filtered
out “Theme X,” the descending bass line, and the keyboard
rhythms as unprotectable at summary judgment, Finell
testified that those elements were in the deposit copy.

    Dr. Monson played three audio-engineered “mash-ups”
she created to show the melodic and harmonic compatibility
between “Blurred Lines” and “Got To Give It Up.” She
testified that the two songs shared structural similarities on a
sectional and phrasing level.
                        WILLIAMS V. GAYE                            15

    Wilbur opined that the two songs are not substantially
similar and disputed Finell and Dr. Monson’s opinions.
Wilbur prepared and played a sound recording containing
her rendition of the deposit copy of “Got To Give It Up.”

    Neither the Thicke Parties nor the Gayes made a motion
for judgment as a matter of law pursuant to Federal Rule of
Civil Procedure 50(a) before the case was submitted to the
jury.

    On March 10, 2015, after two days of deliberation, the
jury returned mixed general verdicts. 4 The jury found that
Williams, More Water from Nazareth Publishing, 5 and
Thicke infringed the Gayes’ copyright in “Got To Give It
Up.” In contrast, the jury found that Harris and the
Interscope Parties were not liable for infringement. The jury
awarded the Gayes $4 million in actual damages,
$1,610,455.31 in infringer’s profits from Williams and More
Water from Nazareth Publishing, and $1,768,191.88 in
infringer’s profits from Thicke.

    F. The District Court’s Order on Post-Trial Motions

   The district court ruled on the parties’ various post-trial
motions in an omnibus order.

   The Thicke Parties filed a motion for judgment as a
matter of law, a new trial, or remittitur. The district court

    4
        Although the verdict forms are captioned “Special Verdict,” they
are functionally general verdict forms. See Zhang v. Am. Gem Seafoods,
Inc., 339 F.3d 1020, 1031 (9th Cir. 2003) (“If the jury announces only
its ultimate conclusions, it returns an ordinary general verdict[.]”).
    5
      More Water From Nazareth Publishing, Inc. collects royalties on
Williams’ behalf.
16                  WILLIAMS V. GAYE

denied the Thicke Parties’ motion for judgment as a matter
of law and motion for a new trial, but remitted the award of
actual damages and the award of Williams’ profits.

    The Gayes filed three motions, seeking (1) a declaration
that Harris and the Interscope Parties were liable for
infringement; (2) injunctive relief or, in the alternative,
ongoing royalties; and (3) prejudgment interest. The district
court construed the Gayes’ motion for declaratory relief as a
post-trial motion for judgment as a matter of law, and
granted the motion, overturning the jury’s general verdicts
in favor of Harris and the Interscope Parties. The district
court denied the Gayes’ request for injunctive relief, but
awarded them a running royalty of 50% of future songwriter
and publishing revenues from “Blurred Lines.” The district
court granted in part the Gayes’ motion for prejudgment
interest.

     G. The Judgment and Order on Attorney’s Fees and
        Costs

   The district court entered judgment on December 2,
2015. The court awarded the Gayes $3,188,527.50 in actual
damages, profits of $1,768,191.88 against Thicke and
$357,630.96 against Williams and More Water from
Nazareth Publishing, and a running royalty of 50% of future
songwriter and publishing revenues received by Williams,
Thicke, and Harris.

    On April 12, 2016, the district court denied the Gayes’
motion for attorney’s fees and apportioned costs between the
parties. The parties timely appealed.
                     WILLIAMS V. GAYE                       17

                        ANALYSIS

I. Governing Law

   We begin by discussing the law applicable to this case.

   A. Elements of a Copyright Infringement Claim

    To prevail on a copyright infringement claim, a plaintiff
must show that (1) he or she owns the copyright in the
infringed work, and (2) the defendant copied protected
elements of the copyrighted work. Swirsky v. Carey,
376 F.3d 841, 844 (9th Cir. 2004). A copyright plaintiff may
prove copying with circumstantial, rather than direct,
evidence. Three Boys Music Corp. v. Bolton, 212 F.3d 477,
481 (9th Cir. 2000). “Absent direct evidence of copying,
proof of infringement involves fact-based showings that the
defendant had ‘access’ to the plaintiff’s work and that the
two works are ‘substantially similar.’” Id. (quoting Smith v.
Jackson, 84 F.3d 1213, 1218 (9th Cir. 1996)).

    We use a two-part test for substantial similarity: an
extrinsic test and an intrinsic test. Swirsky, 376 F.3d at 845.
For a jury to find substantial similarity, there must be
evidence on both the extrinsic and intrinsic tests. Id. (citing
Rice v. Fox Broad. Co., 330 F.3d 1170, 1174 (9th Cir.
2003)). A district court applies only the extrinsic test on a
motion for summary judgment, as the intrinsic test is
reserved exclusively for the trier of fact. Benay v. Warner
Bros. Entm’t, Inc., 607 F.3d 620, 624 (9th Cir. 2010).

    The extrinsic test is objective. Swirsky, 376 F.3d at 845.
It “considers whether two works share a similarity of ideas
and expression as measured by external, objective criteria.”
Id. Application of “[t]he extrinsic test requires ‘analytical
dissection of a work and expert testimony.’” Id. (quoting
18                       WILLIAMS V. GAYE

Three Boys Music, 212 F.3d at 485). An analytical
dissection, in turn, “requires breaking the works ‘down into
their constituent elements, and comparing those elements for
proof of copying as measured by “substantial similarity.”’”
Id. (quoting Rice v. Fox Broad. Co., 148 F. Supp. 2d 1029,
1051 (C.D. Cal. 2001)).

    The intrinsic test, on the other hand, is subjective. Three
Boys Music, 212 F.3d at 485. It “asks ‘whether the ordinary,
reasonable person would find the total concept and feel of
the works to be substantially similar.’” Id. (quoting Pasillas
v. McDonald’s Corp., 927 F.2d 440, 442 (9th Cir. 1991)).

    “Because the requirement is one of substantial similarity
to protected elements of the copyrighted work, it is essential
to distinguish between the protected and unprotected
material in a plaintiff’s work.” 6 Swirsky, 376 F.3d at 845.
Still, “substantial similarity can be found in a combination
of elements, even if those elements are individually
unprotected.” Id. at 848; see also Metcalf v. Bochco,
294 F.3d 1069, 1074 (9th Cir. 2002) (“Each note in a scale,
for example, is not protectable, but a pattern of notes in a
tune may earn copyright protection.”); Three Boys Music,
212 F.3d at 485–86 (upholding jury’s finding of substantial

     6
        “Copyright protection subsists . . . in original works of
authorship,” including “musical works” and “any accompanying words,”
that are “fixed in any tangible medium of expression.” 17 U.S.C.
§ 102(a). Generally speaking, copyright law does not protect ideas, but
rather, protects the expression of ideas. See id. § 102(b); Rice, 330 F.3d
at 1174. For example, elements of an original work of authorship may
be unprotectable by reason of the scenes a faire doctrine. See Swirsky,
376 F.3d at 849–50. According to that doctrine, “when certain
commonplace expressions are indispensable and naturally associated
with the treatment of a given idea, those expressions are treated like ideas
and therefore not protected by copyright.” Id. at 850.
                     WILLIAMS V. GAYE                       19

similarity based on “a combination of unprotectible
elements”). This principle finds particular relevance in
application of the intrinsic test, as a trier of fact may “find
that the over-all impact and effect indicate substantial
appropriation,” even if “any one similarity taken by itself
seems trivial.” Sid & Marty Krofft Television Prods., Inc. v.
McDonald’s Corp., 562 F.2d 1157, 1169 (9th Cir. 1977)
(quoting Malkin v. Dubinsky, 146 F. Supp. 111, 114
(S.D.N.Y. 1956)), superseded in part on other grounds, 17
U.S.C. § 504(b); see also Three Boys Music, 212 F.3d at 485.

   B. The Standard          of   Similarity    for    Musical
      Compositions

     We have distinguished between “broad” and “thin”
copyright protection based on the “range of expression”
involved. Mattel, Inc. v. MGA Entm’t, Inc., 616 F.3d 904,
913–14 (9th Cir. 2010). “If there’s a wide range of
expression . . . , then copyright protection is ‘broad’ and a
work will infringe if it’s ‘substantially similar’ to the
copyrighted work.” Id. (citation omitted). On the other
hand, “[i]f there’s only a narrow range of expression . . . ,
then copyright protection is ‘thin’ and a work must be
‘virtually identical’ to infringe.” Id. at 914 (citation
omitted). To illustrate, there are a myriad of ways to make
an “aliens-attack movie,” but “there are only so many ways
to paint a red bouncy ball on blank canvas.” Id. at 913–14.
Whereas the former deserves broad copyright protection, the
latter merits only thin copyright protection. See id.
20                      WILLIAMS V. GAYE

     We reject the Thicke Parties’ argument that the Gayes’
copyright enjoys only thin protection. Musical compositions
are not confined to a narrow range of expression. 7 See
Swirsky, 376 F.3d at 849 (noting that “[m]usic . . . is not
capable of ready classification into only five or six
constituent elements,” but “is comprised of a large array of
elements”). They are unlike a page-shaped computer
desktop icon, see Apple Computer, Inc. v. Microsoft Corp.,
35 F.3d 1435, 1444 (9th Cir. 1994), or a “glass-in-glass
jellyfish sculpture,” Satava v. Lowry, 323 F.3d 805, 810 (9th
Cir. 2003). Rather, as we have observed previously,
“[m]usic . . . is not capable of ready classification into only
five or six constituent elements,” but is instead “comprised
of a large array of elements, some combination of which is
protectable by copyright.” Swirsky, 376 F.3d at 849. As
“[t]here is no one magical combination of . . . factors that
will automatically substantiate a musical infringement suit,”
and as “each allegation of infringement will be unique,” the
extrinsic test is met, “[s]o long as the plaintiff can
demonstrate, through expert testimony . . . , that the
similarity was ‘substantial’ and to ‘protected elements’ of
the copyrighted work.” Id. We have applied the substantial
similarity standard to musical infringement suits before, see
id.; Three Boys Music, 212 F.3d at 485, and see no reason to
deviate from that standard now. Therefore, the Gayes’
copyright is not limited to only thin copyright protection, and
the Gayes need not prove virtual identity to substantiate their
infringement action.




     7
       Even the de minimis exception, which renders insignificant
copying inactionable, does not require a standard of similarity as
exacting as virtual identity. See VMG Salsoul, LLC v. Ciccone, 824 F.3d
                         WILLIAMS V. GAYE                             21

    C. The Copyright Act of 1909

    Marvin Gaye composed “Got To Give It Up” before
January 1, 1978, the effective date of the Copyright Act of
1976. Accordingly, the Copyright Act of 1909 governs the
Gayes’ compositional copyright. See Twentieth Century
Fox Film Corp. v. Entm’t Distrib., 429 F.3d 869, 876 (9th
Cir. 2005); Dolman v. Agee, 157 F.3d 708, 712 n.1 (9th Cir.
1998).

    While the Copyright Act of 1976 protects “works of
authorship” fixed in “sound recordings,” 17 U.S.C. § 102,
the 1909 Act did not protect sound recordings. It is well
settled that “[s]ound recordings and musical compositions
are separate works with their own distinct copyrights.” 8 See
VMG Salsoul, LLC v. Ciccone, 824 F.3d 871, 877 (9th Cir.
2016) (quoting Erickson v. Blake, 839 F. Supp. 2d 1132,
1135 n.3 (D. Or. 2012)). It remains unsettled, however,
whether copyright protection for musical compositions
under the 1909 Act extends only to the four corners of the
sheet music deposited with the United States Copyright
Office, or whether the commercial sound recordings of the
compositions are admissible to shed light on the scope of the
underlying copyright. Here, the district court ruled that the


871, 878 (9th Cir. 2016) (“A ‘use is de minimis only if the average
audience would not recognize the appropriation.’” (quoting Newton v.
Diamond, 388 F.3d 1189, 1193 (9th Cir. 2004))).

    8
      17 U.S.C. § 102(a)(2) protects “musical works,” while § 102(a)(7)
protects “sound recordings.” “‘Sound recordings’ are works that result
from the fixation of a series of musical, spoken, or other sounds . . . ,
regardless of the nature of the material objects, such as disks, tapes, or
other phonorecords, in which they are embodied.” 17 U.S.C. § 101.
22                       WILLIAMS V. GAYE

1909 Act protected only the deposit copy of “Got To Give It
Up,” and excluded the sound recording from consideration.

    The Gayes cross-appeal the district court’s interpretation
of the 1909 Act only in the event the case is remanded for a
new trial. The parties have staked out mutually exclusive
positions. The Gayes assert that Marvin Gaye’s studio
recording may establish the scope of a compositional
copyright, despite the 1909 Act’s lack of protection for
sound recordings. The Thicke Parties, on the other hand,
elevate the deposit copy as the quintessential measure of the
scope of copyright protection. 9 Nevertheless, because we do
not remand the case for a new trial, we need not, and decline
to, resolve this issue in this opinion. For purposes of this
appeal, we accept, without deciding, the merits of the district
court’s ruling that the scope of the Gayes’ copyright in “Got
To Give It Up” is limited to the deposit copy.


     9
       To our knowledge, the Thicke Parties’ position had not found
support in case law until the district court’s ruling. See Three Boys
Music, 212 F.3d at 486 (observing, in the context of subject matter
jurisdiction, that “[a]lthough the 1909 Copyright Act requires the owner
to deposit a ‘complete copy’ of the work with the copyright office, our
definition of a ‘complete copy’ is broad and deferential”); see also
17 U.S.C. § 704 (providing that the Register of Copyrights and the
Librarian of Congress may destroy or otherwise dispose of original
deposit copies if certain facsimile requirements are met); Marya v.
Warner/Chappell Music, Inc., 131 F. Supp. 3d 975, 982 (C.D. Cal. 2015)
(observing that “[t]he Copyright Office no longer has the deposit copy”
of the work at issue, which was registered in 1935); 2 Nimmer on
Copyright § 7.17[A] (2017) (noting that “[t]he function of deposit is to
provide the Library of Congress via the Copyright Office with copies
and phonorecords of all works published within the United States,” and
that the argument “that deposit has a copyright as well as an archival
function” is “attenuated by the fact that the Library of Congress need not
add all deposited works to its collection” or “preserve those works which
it does add to its collection”).
                     WILLIAMS V. GAYE                      23

II. The District Court’s Order Denying Summary
    Judgment is Not Reviewable After a Full Trial on the
    Merits.

    The Thicke Parties seek review of the district court’s
order denying their motion for summary judgment,
contending that the district court erred in its application of
the extrinsic test for substantial similarity.

    The order is not reviewable. The Supreme Court has
squarely answered the question: “May a party . . . appeal an
order denying summary judgment after a full trial on the
merits? Our answer is no.” Ortiz v. Jordan, 562 U.S. 180,
183–84 (2011). An order denying summary judgment is
“simply a step along the route to final judgment.” Id. at 184.
“Once the case proceeds to trial, the full record developed in
court supersedes the record existing at the time of the
summary-judgment motion.” Id.

    The Thicke Parties argue that we may nonetheless
review the district court’s denial of summary judgment for
legal error. We “generally do ‘not review a denial of a
summary judgment motion after a full trial on the merits.’”
Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1243
(9th Cir. 2014) (quoting Banuelos v. Constr. Laborers’ Tr.
Funds for S. Cal., 382 F.3d 897, 902 (9th Cir. 2004)). We
carved out an exception to this general rule in the past,
concluding that we may review “denials of summary
judgment motions where the district court made an error of
law that, if not made, would have required the district court
to grant the motion.’” Id. (quoting Banuelos, 743 F.3d at
902).
24                     WILLIAMS V. GAYE

    Ortiz calls into question the continuing viability of our
exception. 10 In Ortiz, the Supreme Court declined to address
the argument that “‘purely legal’ issues capable of resolution
‘with reference only to undisputed facts’” are preserved for
appellate review even after trial. 562 U.S. at 189. Read
broadly, Ortiz does not foreclose review of denials of
summary judgment after trial, so long as the issues presented
are purely legal. But read narrowly, the Court’s dicta does
not endorse such an exception either.

    We need not decide today whether our exception
survives Ortiz unaltered. The Thicke Parties’ arguments
“hardly present ‘purely legal’ issues capable of resolution
‘with reference only to undisputed facts.’” Id. The district
court’s application of the extrinsic test of similarity was a
factbound inquiry far afield from decisions resolving
“disputes about the substance and clarity of pre-existing
law.” Id. The district court’s ruling bears little resemblance
to legal issues we have reviewed pursuant to our exception.
See, e.g., Escriba, 743 F.3d at 1243–45 (examining whether
“the district court erred as a matter of law by entertaining
[defendant’s] ‘legally impossible’ theory of the case that
[plaintiff] affirmatively declined to take FMLA leave”);
Banuelos, 382 F.3d at 903 (examining whether “the district
court erred as a matter of law when it concluded it could hear
evidence outside the administrative record” in an ERISA
case); Pavon v. Swift Transp. Co., 192 F.3d 902, 906 (9th
Cir. 1999) (reviewing the district court’s ruling on claim
preclusion). We accordingly conclude that Ortiz forecloses
our review of the district court’s denial of summary
judgment.


     10
        While Escriba, a 2014 decision, post-dates Ortiz, Escriba does
not reference the Supreme Court’s decision. See 743 F.3d at 1243.
                     WILLIAMS V. GAYE                        25

III.      The District Court Did Not Abuse its Discretion
          in Denying a New Trial.

    We review the district court’s denial of a motion for a
new trial for abuse of discretion. Lam v. City of San Jose,
869 F.3d 1077, 1084 (9th Cir. 2017) (citing Molski v. M.J.
Cable, Inc., 481 F.3d 724, 728 (9th Cir. 2007)). We may
reverse the denial of a new trial only if the district court
“reaches a result that is illogical, implausible, or without
support in the inferences that may be drawn from the
record.” Id. (quoting Kode v. Carlson, 596 F.3d 608, 612
(9th Cir. 2010)). “The abuse of discretion standard requires
us to uphold a district court’s determination that falls within
a broad range of permissible conclusions, provided the
district court did not apply the law erroneously.” Id.
(quoting Kode, 596 F.3d at 612).

    The Thicke Parties argue that a new trial is warranted on
three grounds: (1) Jury Instructions 42 and 43 were
erroneous; (2) the district court abused its discretion in
admitting portions of Finell and Dr. Monson’s testimony;
and (3) the verdict is against the clear weight of the evidence.
We disagree, and discuss each ground in turn.

       A. Instructions 42 and 43 Were Not Erroneous.

    We review de novo whether jury instructions state the
law accurately, but review a district court’s formulation of
jury instructions for abuse of discretion. Id. at 1085 (citing
Hunter v. County of Sacramento, 652 F.3d 1225, 1232 (9th
Cir. 2011)). “In evaluating jury instructions, prejudicial
error results when, looking to the instructions as a whole, the
substance of the applicable law was [not] fairly and correctly
covered.” Dang v. Cross, 422 F.3d 800, 805 (9th Cir. 2005)
(alteration in original) (quoting Swinton v. Potomac Corp.,
270 F.3d 794, 802 (9th Cir. 2001)).
26                  WILLIAMS V. GAYE

       1. Jury Instruction 42

    The Thicke Parties argue that Instruction 42 allowed the
jury to place undue weight on Williams and Thicke’s
statements claiming inspiration from “Got To Give It Up”
and Marvin Gaye. The district court instructed the jurors:

       In order to find that the Thicke Parties copied
       either or both of the Gaye Parties’ songs, it is
       not necessary that you find that the Thicke
       Parties consciously or deliberately copied
       either or both of these songs. It is sufficient
       if you find that the Thicke Parties
       subconsciously copied either or both of the
       Gaye Parties’ songs.

    Because direct evidence is rare, copying is usually
circumstantially proved by a combination of access and
substantial similarity. See Swirsky, 376 F.3d at 844. As the
Thicke Parties acknowledge, access may be “based on a
theory of widespread dissemination and subconscious
copying.” Three Boys Music, 212 F.3d at 483. In short, there
is no scienter requirement. See id. at 482–85. Instruction 42
stated as much.

    The Thicke Parties argue that Instruction 42 was
nonetheless inappropriate, because the issue of access was
not at issue. Not so. The Thicke Parties take an unduly
narrow view of Instruction 42 in isolation. The instructions
as a whole make plain that a circumstantial case of copying
requires not just access, but also substantial similarity.
Instructions 28 and 41 provide that copying may be proven
                         WILLIAMS V. GAYE                              27

by demonstrating access plus substantial similarity. 11
Instruction 43 further underscores that the Gayes “must
show that there is both substantial ‘extrinsic similarity’ and
substantial ‘intrinsic similarity’ as to that pair of works.”
Looking to the jury instructions as a whole, see Dang,
422 F.3d at 805, it is clear that the district court properly
instructed the jury to find both access and substantial
similarity.

   In light of the foregoing, we conclude that the district
court did not err in giving Jury Instruction 42.

         2. Jury Instruction 43

    The Thicke Parties argue that Instruction 43 erroneously
instructed the jury to consider unprotectable elements.
Specifically, they contend that the district court instructed
the jury that it “must consider” elements that they contend
are not present in the deposit copy: “Theme X,” the




    11
       Instruction 28 provides: “The Gaye Parties may show the Thicke
Parties copied from the work by showing by a preponderance of the
evidence that the Thicke Parties had access to the Gaye Parties’
copyrighted work and that there are substantial similarities between the
Thicke Parties’ work and original elements of the Gaye Parties’ work.”
That the instruction uses the permissive “may” presents no problem. It
simply reflects the fact that the Gayes may, but are not required to, prove
copying by way of a circumstantial theory, rather than a direct one.

     Instruction 41 provides: “If you conclude that the Thicke Parties had
access to either or both of the Gaye Parties’ works before creating either
or both of their works, you may consider that access in connection with
determining whether there is substantial similarity between either or both
pairs of works.” Instruction 41’s use of “may” is not problematic either.
Instruction 41 merely reiterates that the Gayes may choose to prove
infringement by using a circumstantial theory.
28                   WILLIAMS V. GAYE

descending bass line, and keyboard parts. Instruction 43
states, in pertinent part:

       Extrinsic similarity is shown when two works
       have a similarity of ideas and expression as
       measured by external, objective criteria. To
       make this determination, you must consider
       the elements of each of the works and decide
       if they are substantially similar. This is not
       the same as “identical.” There has been
       testimony and evidence presented by both
       sides on this issue, including by expert
       witnesses, as to such matters as: (a) for “Got
       to Give It Up” and “Blurred Lines,” the so-
       called “Signature Phrase,” hook, “Theme X,”
       bass melodies, keyboard parts, word
       painting, lyrics, [and] rap v. parlando . . . .
       The Gaye Parties do not have to show that
       each of these individual elements is
       substantially similar, but rather that there is
       enough similarity between a work of the
       Gaye Parties and an allegedly infringing
       work of the Thicke Parties to comprise a
       substantial amount.

   First, the Thicke Parties take the word “must” out of
context. Instruction 43’s use of the word “must” serves to
underline the extrinsic test’s requirement that the jury
compare the objective elements of the works for substantial
similarity.

   Second, Finell testified that “Theme X,” the descending
bass line, and the keyboard parts are reflected in the deposit
copy, while Wilbur testified to the contrary. The experts’
quarrel over what was in the deposit copy was a factual
                     WILLIAMS V. GAYE                      29

dispute for the jury to decide. Even if Instruction 43’s
inclusion of contested elements could have led the jury to
believe that the elements were in the deposit copy, and to
consider them as protectable elements for purposes of the
substantial similarity analysis, we cannot view Instruction
43 in isolation. In light of the jury instructions as a whole,
we do not conclude that the district court’s listing of
elements in Instruction 43 prevented the jury from making a
factual determination of what was in the deposit copy.

    The instructions on whole make clear that the jury could
consider only elements in the deposit copy. Instruction 28
states that the Gayes bear “the burden of proving that the
Thicke Parties copied original elements from the Gaye[s’]
copyrighted work.” Instruction 35, in turn, defines the
Gayes’ copyrighted work. Instruction 35 informed jurors
that at the time the copyright in “Got To Give It Up” was
registered, “only written music could be filed by a copyright
owner with the Copyright Office as the deposit copy of the
copyrighted work.” In contrast, “[r]ecordings of musical
compositions could not be filed with the Copyright Office at
that time.” The district court cautioned the jurors to
distinguish between the commercial sound recording of “Got
To Give It Up” and the deposit copy, noting that “although
[a] sound recording[] of ‘Got to Give It Up’ . . . w[as] made
and released commercially, th[e] particular recording[] [is]
not at issue in this case, w[as] not produced into evidence,
and w[as] not played for you during the trial.” What was at
issue was “testimony from one or more witnesses from each
side about what each thinks is shown on the deposit copy for
each composition,” as well as “recorded versions of each
work that each side has prepared based on what each side
contends is shown in the deposit copy that was filed with the
Copyright Office.” In short, the district court instructed the
30                    WILLIAMS V. GAYE

jurors that the deposit copy, not the commercial sound
recording, was the copyrighted work in the case.

    Harper House, Inc. v. Thomas Nelson, Inc., 889 F.2d 197
(9th Cir. 1989), is not helpful to the Thicke Parties. In
Harper House, we held that the district court erred in failing
to give jury instructions that “adequately distinguish[ed]
between protectable and unprotectable material.” 889 F.2d
at 207–08. The copyrighted works at issue in Harper House
were organizers, which receive “extremely limited
protection” and are “compilations consisting largely of
uncopyrightable elements,” such as “blank forms, common
property, or utilitarian aspects.” Id. at 205, 207–08.

    Suffice to say, musical compositions are not like
organizers, and this case is easily distinguishable. The jury
never heard the commercial sound recording. Elements
indisputably present only in the sound recording, such as the
use of cowbell and party noises, were never played at trial.
Had that been the case, the district court would have had to
instruct the jury to distinguish between elements in the
commercial recording and elements in the deposit copy.
Instead, the jury heard sound clips edited to capture elements
that the experts testified were in the deposit copy. The
question of which expert to believe was properly confided to
the jury.

     The district court did not err in giving Instruction 43.

     B. The District Court Did Not Abuse its Discretion
        in Admitting Portions of Finell and Dr. Monson’s
        Testimony.

   We review the district court’s evidentiary rulings for
abuse of discretion. Wagner v. County of Maricopa,
747 F.3d 1048, 1052 (9th Cir. 2013). The Thicke Parties
                        WILLIAMS V. GAYE                             31

contend that the district court abused its discretion in
admitting portions of Finell and Dr. Monson’s expert
testimony, arguing that they based their testimony on
unprotectable elements. We disagree.

         1. Finell’s Testimony

    The Thicke Parties object only to three portions of
Finell’s testimony: her testimony regarding “Theme X,” the
descending bass line, and the keyboard parts. Finell testified
that “Theme X,” the descending bass line, and the keyboard
rhythms were in the deposit copy.

    Finell was cross-examined for four hours. During cross-
examination, Finell conceded that the notes of “Theme X”
were not written on the sheet music, and she was questioned
about her testimony that the notes of “Theme X” were
implied in the deposit copy. She also acknowledged that the
bass melody she presented at trial differed from that notated
in the deposit copy. She was impeached with her deposition
testimony, in which she admitted that the rhythm of the
keyboard parts in the sound recording of “Got To Give It
Up” is not notated in the deposit copy.

    Wilbur disputed her testimony, opining that “Theme X,”
the descending bass line, and the keyboard rhythms are not
contained in the deposit copy. The dispute boiled down to a
question of whose testimony to believe. Both experts
referenced the sound recording. 12 Both experts agreed that

     12
        Wilbur initially relied upon the commercial sound recording of
“Got To Give It Up” to prepare her transcriptions. She continued to rely
upon her transcriptions from the commercial sound recording, finding
that they were substantially the same as the transcriptions prepared from
the deposit copy.
32                       WILLIAMS V. GAYE

sheet music requires interpretation. 13 The question of whose
interpretation of the deposit copy to credit was a question
properly left for the jury to resolve. See Three Boys Music,
212 F.3d at 485–86 (“We refuse to interfere with the jury’s
credibility determination[.]”). Therefore, the district court
did not abuse its discretion by permitting Finell’s testimony.

          2. Dr. Monson’s Testimony

    The Thicke Parties argue that the district court abused its
discretion in allowing Dr. Monson to play audio “mash-ups”
superimposing Marvin Gaye’s vocals from “Got To Give It
Up” onto the accompaniment in “Blurred Lines,” and vice
versa.     They argue that the “mash-ups” contained
unprotectable elements, such as the keyboard parts, bass
melodies, and Marvin Gaye’s vocals. 14

    This argument faces the same hurdle as the Thicke
Parties’ objection to Finell’s testimony. Dr. Monson
testified that there were structural similarities between the

     13
        On cross-examination, Wilbur acknowledged that a lead sheet
reflects a simplified version of a chord pattern in a composition, and that
chord notation is merely representational.

     Wilbur also acknowledged that she relied on her interpretation of
what was contained within the lead sheet to create her recording of “Got
To Give It Up.” She admitted that she made choices to deviate from the
sheet music, and that her choices were informed by her musical training
and knowledge. For example, despite the sheet music’s instruction to
continue playing a bass line throughout the song, she chose not to do so
in certain parts of the song, knowing that playing the bass line would
clash with certain chords.
     14
      Although the “mash-ups” used Marvin Gaye’s vocals, the parties
have not disputed whether Marvin Gaye’s vocals were notated in the
deposit copy.
                       WILLIAMS V. GAYE                            33

two songs at a sectional level and at a phrasing level, and
used the “mash-ups” to demonstrate the songs’ shared
harmonic and melodic compatibility. We have permitted
similar expert testimony in the past. Cf. Swirsky, 376 F.3d
at 845–47 (holding that district court erred in discounting
expert’s testimony regarding structural similarities between
two choruses). Dr. Monson was cross-examined on her
opinion, and the jury was free to weigh her testimony as it
saw fit.

    Our decision in Three Boys Music confirms that the
district court acted within its discretion. Three Boys Music
was a 1909 Act copyright infringement case in which the
jury heard not only a rendition of the deposit copy, see
212 F.3d at 486, but the complete commercial sound
recording of the copyrighted song. Although the sufficiency
of the deposit copy arose in the context of subject matter
jurisdiction in Three Boys Music, our treatment of the issue
lends support for our present conclusion. In Three Boys
Music, the defendants argued that there were “inaccuracies
in the deposit copy.” 212 F.3d at 486–87. While the
plaintiffs’ expert testified that “the song’s essential
elements” were in the deposit copy, the defendants argued
that “the majority of the musical elements that were part of
the infringement claim” were not in the deposit copy. Id. at
486. Despite the fact that the jury heard the complete sound
recording, which differed from the deposit copy, we still
upheld the jury’s verdict finding for the plaintiffs. 15 Id. at
486–87.


    15
       It appears that factfinders have listened to commercial sound
recordings in other music copyright infringement cases governed by the
1909 Act. See, e.g., Repp v. Webber, 892 F. Supp. 552, 558 (S.D.N.Y.
1995) (“Having listened to the two songs at issue, however, the Court
34                      WILLIAMS V. GAYE

    Here, the district court excluded the commercial sound
recording of “Got To Give It Up” from trial, and vigilantly
policed the admission of testimony throughout trial,
repeatedly instructing counsel to ensure that the experts
tethered their testimony to the sheet music. The district court
did not abuse its discretion in admitting portions of the
Gayes’ experts’ testimony.

     C. The Verdict Was Not Against the Clear Weight of
        the Evidence.

    The Thicke Parties argue that the verdict is against the
clear weight of the evidence, maintaining that there is no
extrinsic or intrinsic similarity between the two songs.

    We are bound by the “‘limited nature of our appellate
function’ in reviewing the district court’s denial of a motion
for a new trial.” Lam, 869 F.3d at 1084 (quoting Kode,
596 F.3d at 612). So long as “there was some ‘reasonable
basis’ for the jury’s verdict,” we will not reverse the district
court’s denial of a motion for a new trial. Id. (quoting
Molski, 481 F.3d at 729). “[W]here the basis of a Rule 59
ruling is that the verdict is not against the weight of the
evidence, the district court’s denial of a Rule 59 motion is
virtually unassailable.” Id. (quoting Kode, 596 F.3d at 612).
When that is the case, we reverse “only when there is an

cannot say as a matter of law that they do not share any substantial
similarities.”); Bright Tunes Music Corp. v. Harrisongs Music, Ltd.,
420 F. Supp. 177, 180 (S.D.N.Y. 1976) (noting that the similarity
between the songs “is perfectly obvious to the listener”), aff’d sub nom.
ABKCO Music, Inc. v. Harrisongs Music, Ltd., 722 F.2d 988 (2d Cir.
1983); N. Music Corp. v. King Record Distrib. Co., 105 F. Supp. 393,
398 (S.D.N.Y. 1952) (“We have suffered through the playing of the
commercial recordings.”).
                        WILLIAMS V. GAYE                             35

absolute absence of evidence to support the jury’s verdict.”
Id. (quoting Kode, 596 F.3d at 612). “It is not the courts’
place to substitute our evaluations for those of the jurors.”
Union Oil Co. of Cal. v. Terrible Herbst, Inc., 331 F.3d 735,
743 (9th Cir. 2003). Of note, we are “reluctant to reverse
jury verdicts in music cases” on appeal, “[g]iven the
difficulty of proving access and substantial similarity.”16
Three Boys Music, 212 F.3d at 481.

    The Thicke Parties face significant, if not
unsurmountable, hurdles. First, we are generally reluctant to
disturb the trier of fact’s findings, and have made clear that
“[w]e will not second-guess the jury’s application of the
intrinsic test.” Id. at 485. Second, our review is necessarily
deferential where, as here, the district court, in denying the
Rule 59 motion, concluded that the verdict was not against
the clear weight of the evidence. Finell testified that nearly
every bar of “Blurred Lines” contains an area of similarity
to “Got To Give It Up.” Even setting aside the three
elements that trouble the Thicke Parties (“Theme X,” the
bass line, and the keyboard parts), Finell and Dr. Monson
testified to multiple other areas of extrinsic similarity,
including the songs’ signature phrases, hooks, bass
melodies, word painting, the placement of the rap and
“parlando” sections, and structural similarities on a sectional
and phrasing level. Thus, we cannot say that there was an
absolute absence of evidence supporting the jury’s verdict.




    16
       Our conclusion in Three Boys Music provides an example of the
deference we must apply in reviewing the jury’s verdict. Although that
case presented “a weak case of access and a circumstantial case of
substantial similarity,” we held that “neither issue warrants reversal of
the jury’s verdict.” 212 F.3d at 486.
36                       WILLIAMS V. GAYE

     We conclude that the district court did not abuse its
discretion in denying the Thicke Parties’ motion for a new
trial.

IV. The Awards of Actual Damages and Profits and the
    District Court’s Running Royalty Were Proper.

     A. The Award of Damages Was Not Based on Undue
        Speculation.

    We afford “great deference” to a jury’s award of
damages and will uphold the award “unless it is ‘clearly not
supported by the evidence’ or ‘only based on speculation or
guesswork.’” In re First All. Mortg. Co., 471 F.3d 977, 1001
(9th Cir. 2006) (quoting L.A. Mem’l Coliseum Comm’n v.
Nat’l Football League, 791 F.2d 1356, 1360 (9th Cir. 1986)).
We will uphold an award of hypothetical-license damages
“provided the amount is not based on ‘undue speculation.’”
Oracle Corp. v. SAP AG, 765 F.3d 1081, 1088 (9th Cir.
2014) (quoting Polar Bear Prods., Inc. v. Timex Corp.,
384 F.3d 700, 709 (9th Cir. 2004)). “The touchstone for
hypothetical-license damages is ‘the range of [the license’s]
reasonable market value.’” Id. (alteration in original)
(quoting Polar Bear Prods., Inc., 384 F.3d at 709)).

    Here, the jury awarded the Gayes actual damages in the
amount of 50% of the publishing revenues for “Blurred
Lines.” The Thicke Parties ask us to vacate the award of
$3,188,527.50 (remitted by the district court from the jury’s
original award of $4 million), 17 because it was based upon

     17
       The district court concluded that it had erred in informing the jury
that the publishing revenues amounted to $8 million, where the parties
had stipulated that the publishing revenues totaled $6,377,055. Having
determined that the jury applied a royalty rate of 50% to the publishing
                        WILLIAMS V. GAYE                            37

an unduly speculative hypothetical license rate of 50%. We
disagree.

    The Gayes called Nancie Stern, an industry expert with
over twenty years of experience in negotiating and assigning
valuations for the use of portions of older musical
compositions in new compositions. Stern has performed
such valuations thousands of times. Major labels, as well as
renowned artists, have retained her services. Few other
people or businesses perform her line of work.

     Stern testified that the prototypical negotiation centers
on the percentage of the new musical composition that the
owner of the older composition should receive for the use.
The industry standard assigns 50% for the music and 50%
for the lyrics. Turning to the two songs at hand, Stern opined
that the value of the use of “Got To Give It Up” in “Blurred
Lines” would have been 50% had the Thicke Parties sought
a license pre-release. Had the Thicke Parties sought a
license post-release, the valuation would range between 75%
to 100% percent. Stern arrived at her conclusion by
reviewing “snippets” of the two songs and “A-B’ing” them,
or playing them back and forth. 18 Stern’s methodology and
opinion were not unduly speculative, but tethered to her deep
industry expertise.

    In an attempt to buttress their position, the Thicke Parties
cite to two decisions which are distinguishable. In Oracle,

revenues, the district court remitted the damages award from $4 million
to $3,188,527.50, which is 50% of $6,377,055.

    18
       Although the Thicke Parties contend that Stern impermissibly
based her testimony on the sound recording of “Got To Give It Up,”
Stern testified that her opinion was based solely on the edited clips
approved for trial.
38                   WILLIAMS V. GAYE

we held the jury’s award of $1.3 billion in hypothetical-
license damages to be unduly speculative because “the
evidence presented at trial failed to provide ‘the range of the
reasonable market value’” underlying the actual damages
award. 765 F.3d at 1089 (quoting Polar Bear Prods., Inc.,
384 F.3d at 709)). Oracle’s evidence was based on projected
benefits and costs, and Oracle lacked a history of granting
comparable licenses and provided no evidence of
“benchmark” licenses in the industry. See id. at 1091–93.
“Although a copyright plaintiff need not demonstrate that it
would have reached a licensing agreement with the infringer
or present evidence of ‘benchmark’ agreements in order to
recover hypothetical-license damages,” we observed that “it
may be difficult for a plaintiff to establish the amount of such
damages without undue speculation in the absence of such
evidence.” Id. at 1093.

    Here, as in Oracle, there is no evidence of a prior
benchmark license agreement between the Thicke Parties
and the Gayes. However, in contrast to Oracle, the Gayes
tethered their hypothetical license damages to evidence of a
benchmark license in the industry. Instead of relying on
undue speculation, the Gayes presented an expert who had
extensive and specialized knowledge regarding the type of
hypothetical license at issue. Stern opined, based on an
industry standard and her evaluation of the songs involved,
that the reasonable market value of a license would range
between 50% pre-release and 75% to 100% post-release.

    In Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292
(Fed. Cir. 2011), the Federal Circuit held that the “25 percent
rule of thumb,” used in patent cases “to approximate the
reasonable royalty rate that the manufacturer of a patented
product would be willing to offer to pay to the patentee
during a hypothetical negotiation,” is a “fundamentally
                     WILLIAMS V. GAYE                      39

flawed tool.” 632 F.3d at 1312, 1315. The Federal Circuit
observed that the 25% rule is “an abstract and largely
theoretical construct” that “does not say anything about a
particular hypothetical negotiation or reasonable royalty
involving any particular technology, industry, or party.” Id.
at 1317. The 50% standard Stern identified does not extend
without bounds across art forms or different copyrightable
media in the same way the 25% rule of thumb applied
without regard to the industry or technology involved.
Stern’s opinion was not based on abstraction, but on an
industry standard and her expert assessment of the two
songs. Her testimony was not unduly speculative, and did
not render the damages award improper.

   B. The Award of Profits Is Not Clearly Erroneous.

    We review an apportionment of infringer’s profits for
clear error. Cream Records, Inc. v. Joseph Schlitz Brewing
Co., 864 F.2d 668, 669 (9th Cir. 1989) (per curiam); see also
Three Boys Music, 212 F.3d at 487 (upholding jury’s
apportionment of profits for lack of clear error). The burden
is on the defendant to prove what percentage of its profits is
not attributable to infringement. Three Boys Music, 212 F.3d
at 487.

    The Thicke Parties contend that the award of
$1,768,191.88 in profits against Thicke and $357,630.96
(remitted by the district court from the jury’s original award
of $1,610,455.31) against Williams, which amounted to
approximately 40% of their non-publishing profits from
“Blurred Lines,” is excessive. They assert that the evidence
supports a profits award of only 5%, citing Wilbur’s opinion
that less than 5% of “Blurred Lines” contains elements
allegedly similar to ones in “Got To Give It Up.”
40                  WILLIAMS V. GAYE

    We affirmed a similar profits award in Three Boys
Music. See id. In Three Boys Music, the defendant presented
evidence that only 10% to 15% of profits were attributable
to the song’s infringing elements. Id. Despite the evidence,
the jury attributed 66% of profits to the song’s infringing
elements. Id. Here, the Thicke Parties bore the burden of
proof. The jury was free to accept Wilbur’s testimony or
instead credit Finell’s testimony that nearly every measure
of “Blurred Lines” contains an element similar to “Got To
Give It Up.” The jury’s choice to “apportion[] less than
100% of the profits but more than the percentage estimates
of [the Thicke Parties’] expert[] does not represent clear
error.” Id.

     C. The District Court Did Not Abuse its Discretion
        in Awarding the Gayes a Running Royalty at the
        Rate of 50%.

    We review a district court’s decision to award equitable
relief for abuse of discretion. Traxler v. Multnomah County,
596 F.3d 1007, 1014 n.4 (9th Cir. 2010); see also Presidio
Components, Inc. v. Am. Tech. Ceramics Corp., 702 F.3d
1351, 1363 (Fed. Cir. 2012) (reviewing district court’s
imposition of an ongoing royalty for abuse of discretion).
Findings of fact are reviewed for clear error. See Traxler,
596 F.3d at 1014 n.4.

     The district court based the royalty rate on Stern’s
testimony. For the same reasons set forth above, see supra
Part VI.A, we conclude that the district court did not abuse
its discretion in awarding the Gayes a running royalty at the
rate of 50%.

V. The District Court Erred in Overturning the Jury’s
   General Verdict in Favor of Harris and the
   Interscope Parties.
                      WILLIAMS V. GAYE                         41

    We review de novo a district court’s grant of judgment
as a matter of law. Wallace v. City of San Diego, 479 F.3d
616, 624 (9th Cir. 2007). We also review de novo a trial
judge’s decision to disrupt a jury verdict on the basis that an
erroneous instruction resulted in inconsistent verdicts.
Westinghouse Elec. Corp. v. Gen. Circuit Breaker & Elec.
Supply Inc., 106 F.3d 894, 901 (9th Cir. 1997).

    Harris and the Interscope Parties contend that the district
court erred in overturning the jury’s general verdicts finding
in their favor. We agree. First, the Gayes waived any
challenge to the consistency of the jury’s general verdicts.
Second, even had the Gayes preserved their challenge,
neither Federal Rule of Civil Procedure 50(b) nor our
decisions in Westinghouse, 106 F.3d 894, and El-Hakem v.
BJY Inc., 415 F.3d 1068 (9th Cir. 2005), conferred authority
on the district court to upset the jury’s verdicts in this case.
Third, as to Harris specifically, the district court erred for the
additional reason that no evidence showed Harris was
vicariously liable.

    A. The Gayes Waived Any Challenge to the
       Consistency of the Jury’s General Verdicts.

    A party “waive[s] its objection to the jury’s verdict . . .
by not objecting to the alleged inconsistency prior to the
dismissal of the jury.” Home Indem. Co. v. Lane Powell
Moss & Miller, 43 F.3d 1322, 1331 (9th Cir. 1995); see also
Kode, 596 F.3d at 611 (recognizing waiver where “the
moving party argues that the jury has rendered a verdict that
contains two legal conclusions that are inconsistent with one
another, and the moving party does not object before jury
discharge”); Philippine Nat’l Oil Co. v. Garrett Corp.,
724 F.2d 803, 806 (9th Cir. 1984) (holding that a party
“waived its right to object to the verdict by failing to object
when the verdict was read”). The Gayes did not object to the
42                         WILLIAMS V. GAYE

jury’s verdicts prior to jury discharge. Nor did they object
during a colloquy with the district court after the jury was
discharged. They thus waived their challenge to any
perceived inconsistencies between the jury’s general
verdicts. 19

     B. The Gayes’ Failure to Make a Motion Under
        Federal Rule of Civil Procedure 50(a) Precluded
        Relief Under Rule 50(b).

    “Under Rule 50, a party must make a Rule 50(a) motion
for judgment as a matter of law before a case is submitted to
the jury.” EEOC v. Go Daddy Software, Inc., 581 F.3d 951,
961 (9th Cir. 2009). The Gayes did not make a Rule 50(a)
motion. Because “failure to file a Rule 50(a) motion
precludes consideration of a Rule 50(b) motion for judgment
as a matter of law,” Tortu v. Las Vegas Metro. Police Dep’t,
556 F.3d 1075, 1083 (9th Cir. 2009), Rule 50(b) did not
authorize the district court to overturn the jury’s general
verdicts and adjudge Harris and the Interscope Parties liable
as a matter of law. 20

     C. Westinghouse and El-Hakem Do Not Apply.

    The district court relied on two of our decisions to
overturn the jury’s general verdicts: Westinghouse, 106 F.3d
894, and El-Hakem, 415 F.3d 1068. Neither decision applies
in this case.

    In Westinghouse, we affirmed a district court’s decision
to reconcile inconsistent general verdicts resulting from an
     19
          The Gayes have not addressed the issue of waiver on appeal.
     20
      There is one safety valve for what is otherwise a “harsh” rule:
“Rule 50(b) ‘may be satisfied by an ambiguous or inartfully made
                         WILLIAMS V. GAYE                             43

erroneous jury instruction. See 106 F.3d at 902. There, the
culprit was an erroneous instruction which added an extra
element to an affirmative defense. Id. at 898. We held that
where “it is possible to examine the pattern of jury verdicts
and logically determine what facts a rational juror must have
found in order to reach those verdicts,” and the error is
traceable to an erroneous jury instruction, the district court
may “apply the correct law to these implicit factual findings
and thereby . . . remedy the harm from the erroneous jury
instruction without the expense and delay of a new trial.” Id.
at 902.

     However, Westinghouse involved a “seemingly rare
situation.” Id. The Westinghouse exception to letting
inconsistent general verdicts stand applies sparingly. “[I]n
most cases where a jury renders inconsistent verdicts, the
trial judge must allow those verdicts to stand because ‘it is
unclear whose ox has been gored.’” Id. at 903 (quoting
United States v. Powell, 469 U.S. 57, 65 (1984)). District
courts may “reconcile the verdicts without intruding upon
the jury’s fact-finding role” only under “very limited
circumstances,” where “there is an identifiable error that
only could have affected one of the verdicts,” “where the
necessary factual findings can be determined from the
pattern of verdicts,” and where there is “nothing to [be]
gain[ed] from a new trial.” Id. at 902.



motion’ under Rule 50(a).’” Go Daddy Software, Inc., 581 F.3d at 961
(quoting Reeves v. Teuscher, 881 F.2d 1495, 1498 (9th Cir. 1989)). The
Gayes briefly argue that a colloquy between their counsel and the district
court regarding jury instructions and verdict forms qualifies as an
“ambiguous or inartfully made” Rule 50(a) motion. The colloquy falls
far short of the standard for a Rule 50(a) exception based on an
“ambiguous or inartfully made” motion.
44                       WILLIAMS V. GAYE

    Those rare circumstances are not present in this case.
The district court concluded that its instructions on
distribution liability were inadequate, and that with clearer
instructions, the jury would necessarily have found the
Interscope Parties and Harris liable for distributing the
infringing work. However, the instructions did not contain
any error on par with the unmistakably erroneous instruction
in Westinghouse.

     Next, El-Hakem does not authorize the reconciliation of
inconsistent general verdicts. It is clear that our holding in
El-Hakem stemmed from law specific to special verdicts. 21
Indeed, we observed that “[w]hen confronted by seemingly
inconsistent responses to special verdict interrogatories, a
trial court has a duty to harmonize those responses whenever
possible.” El-Hakem, 415 F.3d at 1074 (emphasis added).
In contrast, there is no duty to reconcile inconsistent general
verdicts. We have held, in accordance with the majority
rule, that “legally inconsistent verdicts ‘may nonetheless
stand on appeal even though inconsistent.’” Zhang v. Am.
Gem Seafoods, Inc., 339 F.3d 1020, 1035 (9th Cir. 2003)
(quoting Int’l Longshoremen’s & Warehousemen’s Union
(CIO) v. Hawaiian Pineapple Co., 226 F.2d 875, 881 (9th
Cir. 1955)). We see no reason to deviate from this rule
today.



     21
       It is true, as the Gayes observe, that while we classified the
verdicts in El-Hakem as special verdicts, they were functionally general
verdicts. See El-Hakem v. BJY Inc., 262 F. Supp. 2d 1139, 1146 (D. Or.
2003), aff’d, 415 F.3d 1068 (9th Cir. 2005). Notwithstanding this fact,
El-Hakem is distinguishable for the reasons above, and for the additional
reason that the parties in El-Hakem, unlike the parties in this case, moved
for judgment as a matter of law. 415 F.3d at 1072.
                        WILLIAMS V. GAYE                             45

    D. Harris Is Not Vicariously Liable.

    The district court erred in entering judgment against
Harris for the additional reason that the Gayes proffered no
evidence establishing that Harris was secondarily liable for
vicarious infringement. The Gayes argue, without citing to
the record or to any law, that Harris is liable as a matter of
law as a co-owner of the copyright who authorized the
distribution of “Blurred Lines.” 22 They are incorrect both
legally and factually.

    To be vicariously liable for copyright infringement, one
must have “(1) the right and ability to supervise the
infringing conduct and (2) a direct financial interest in the
infringing activity.” Perfect 10, Inc. v. Visa Int’l Serv.,
Ass’n, 494 F.3d 788, 802 (9th Cir. 2007). A vicarious
infringer “exercises control over a direct infringer when he
has both a legal right to stop or limit the directly infringing
conduct, as well as the practical ability to do so.” Perfect 10,
Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1173 (9th Cir.
2007).

    No evidence was adduced at trial supporting a theory of
vicarious liability. Harris, who did not testify at trial,
independently wrote and recorded a rap verse that was added
to the track seven months after Thicke and Williams created
“Blurred Lines.” Neither Thicke nor Williams expected the
later addition of a rap verse or had anything to do with its
creation. The Gayes have cited nothing in the record




    22
       The parties’ stipulation that Harris co-owned 13% of the musical
composition copyright in “Blurred Lines” sheds no light on Harris’s role
in the distribution process.
46                   WILLIAMS V. GAYE

demonstrating that Harris had either a right to stop the
infringing conduct or the ability to do so, much less both.

    We conclude that the district court erred in upsetting the
jury’s general verdicts in favor of Harris and the Interscope
Parties and entering judgment against them.

VI. The District Court Did Not Abuse its Discretion in
    Denying the Gayes’ Motion for Attorney’s Fees.

    We review a district court’s decision on attorney’s fees
for abuse of discretion. Stetson v. Grissom, 821 F.3d 1157,
1163 (9th Cir. 2016).

    The Gayes request that we vacate the district court’s
order denying their motion for attorney’s fees and remand
the case for reconsideration in light of Kirtsaeng v. John
Wiley & Sons, Inc., 136 S. Ct. 1979 (2016). In Kirtsaeng,
the Supreme Court reaffirmed the principle that, in
exercising its authority under § 505 of the Copyright Act to
award a prevailing party attorney’s fees, a court “should give
substantial weight to the objective reasonableness of the
losing party’s position.” Id. at 1983. The Court cautioned,
however, that “the court must also give due consideration to
all other circumstances relevant to granting fees; and it
retains discretion, in light of those factors, to make an award
even when the losing party advanced a reasonable claim or
defense.” Id.

    Here, the district court’s examination of objective
reasonableness was but one factor in its analysis. The
district court took the specific circumstances of the case into
consideration, including the degree of success obtained, the
purposes of the Copyright Act, the chilling effect of
attorney’s fees, motivation, frivolousness, factual and legal
unreasonableness, compensation, and deterrence. The
                     WILLIAMS V. GAYE                       47

district court did not abuse its discretion in denying the
Gayes’ motion for attorney’s fees, and a remand on that issue
is not warranted.

VII.   The District Court Did Not Abuse its Discretion
       in Apportioning Costs Among the Parties.

    We review the district court’s award of costs for abuse
of discretion. Draper v. Rosario, 836 F.3d 1072, 1087 (9th
Cir. 2016).

    Federal Rule of Civil Procedure 54(d)(1) authorizes the
award of costs “to the prevailing party.” A “party in whose
favor judgment is rendered is generally the prevailing party
for purposes of awarding costs under Rule 54(d).” San
Diego Police Officers’ Ass’n v. San Diego City Emps.’ Ret.
Sys., 568 F.3d 725, 741 (9th Cir. 2009) (quoting
d’Hedouville v. Pioneer Hotel Co., 552 F.2d 886, 896 (9th
Cir. 1977)). Here, the district court entered judgment for the
Gayes on their claim that “Blurred Lines” infringed their
copyright in “Got To Give It Up,” but entered judgment for
the Thicke Parties on the Gayes’ claim that “Love After
War” infringed their copyright in “After the Dance.” The
district court apportioned the award of costs accordingly,
awarding the Gayes their costs for the “Blurred Lines” claim,
and awarding the Thicke Parties their costs for the “Love
After War” claim.

    The Gayes urge us to adopt the Federal Circuit’s holding
that “there can only be one prevailing party in a given case”
for purposes of Rule 54(d)(1). Shum v. Intel Corp., 629 F.3d
1360, 1367 (Fed. Cir. 2010). Despite the Federal Circuit’s
singular construction of “the prevailing party,” it affirmed an
award of costs functionally equivalent to the one the district
court ordered in this case. See id. at 1364. The Federal
Circuit held that “the district court did not abuse its
48                       WILLIAMS V. GAYE

discretion in awarding costs to each party with respect to the
claims on which they each prevailed, then netting those sums
to arrive at the final figure.” Id. Here, as in Shum, the district
court in effect reduced the Gayes’ costs award “to reflect the
extent of [their] victory.” Id. at 1370. This was not an abuse
of discretion. 23

VIII. You Can’t Get There from Here: The Dissent
      Ignores Governing Law that We Must Apply
      Given the Procedural Posture of the Case.

    The dissent’s position violates every controlling
procedural rule involved in this case. The dissent improperly
tries, after a full jury trial has concluded, to act as judge, jury,
and executioner, but there is no there there, and the attempt
fails.

     Two barriers block entry of judgment as a matter of law
for the Thicke Parties. The dissent attempts to sidestep these
obstacles: It finds that the Thicke Parties are entitled to
judgment as a matter of law, but fails to explain the
procedural mechanism by which this could be achieved.
Given this flawed premise, it is perhaps unsurprising how
little the dissent mirrors the majority opinion, and how far it



     23
        Additional authorities support our conclusion. See In re Paoli
R.R. Yard PCB Litig., 221 F.3d 449, 469 (3d Cir. 2000) (“The general
rule in this circuit and others is that a district court, in exercising its
equitable discretion, may apportion costs between the prevailing and
non-prevailing parties as it sees fit.”); Amarel v. Connell, 102 F.3d 1494,
1524 (9th Cir. 1997) (instructing the district court to “await the outcome
of the [Sherman Act] Section 1 claim to ascertain whether allocation of
costs is necessary,” rather than “attempting to award partial costs at this
juncture,” where defendants prevailed on the Section 2 claim, but we
remanded the Section 1 claim for a new trial).
                        WILLIAMS V. GAYE                            49

veers into analysis untethered from the procedural posture of
this case.

    First, the dissent incorrectly concludes that there are no
procedural obstacles barring entry of judgment as a matter
of law for the Thicke Parties. The dissent is unable to
distinguish the Supreme Court’s decision in Ortiz, which
prevents us from reviewing the district court’s order denying
summary judgment after a full trial on the merits. 562 U.S.
at 183–84. Even assuming our court’s limited exception for
reviewing a denial of summary judgment for legal error, see
Escriba, 743 F.3d at 1243, survives Ortiz without change,
we reiterate, without recapitulating our earlier analysis,
supra Part II, that the dissent’s attempt to distinguish Ortiz
and latch onto the exception outlined in Escriba is futile in
this case. This case “hardly present[s] ‘purely legal’ issues
capable of resolution ‘with reference only to undisputed
facts.’” Ortiz, 562 U.S. at 189. Even though the dissent’s
musicological exegesis has no bearing on our analysis at this
procedural stage of the case, it clearly shows that the facts in
this case are hotly disputed and that the case does not just
involve pure issues of law. The dissent cites no controlling
law authorizing it to undertake its own summary judgment
analysis at this stage of the case.

     Second, the Thicke Parties, like the Gayes, failed to
make a Rule 50(a) motion for judgment as a matter of law at
trial. Their failure to do so “precludes consideration of a
Rule 50(b) motion for judgment as a matter of law.” Tortu,
556 F.3d at 1083. 24 Just as the district court could not enter

    24
       Even in a case where the defendant argued that the district court
“induced him not to file [a] Rule 50(a) motion,” we nonetheless adhered
to the strict requirements of Rule 50, noting that the defendant still
“could have filed a Rule 50(a) motion . . . before the matter had been
50                      WILLIAMS V. GAYE

judgment as a matter of law for the Thicke Parties, we cannot
do so either.

     This procedural limitation is well worth underscoring.
We held, in a case in which a party made an oral Rule 50(a)
motion, but failed to renew its motion, that the party “waived
its challenge to the sufficiency of the evidence because it did
not renew its pre-verdict Rule 50(a) motion by filing a post-
verdict Rule 50(b) motion.” Nitco Holding Corp. v.
Boujikian, 491 F.3d 1086, 1089 (9th Cir. 2007). We further
held that, under the Supreme Court’s decision in Unitherm
Food Systems, Inc. v. Swift-Eckrich, Inc., 546 U.S. 394
(2006), the party’s failure to renew a Rule 50(a) motion
“precluded [us] from exercising our discretion to engage in
plain error review.” Nitco, 491 F.3d at 1089–90. We thus
overruled our “prior decisions permit[ing] a discretionary
plain error review” in the absence of a Rule 50(a) motion “as
in conflict with controlling Supreme Court authority.” Id.
(citing Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)
(en banc)). Thus, when we stitch together Rule 50’s
requirements with our case law, we are left with this result:
Because “a post-verdict motion under Rule 50(b) is an
absolute prerequisite to any appeal based on insufficiency of
the evidence,” id. at 1089, and because a Rule 50(a) motion
is, in turn, a prerequisite for a Rule 50(b) motion, see Tortu,
556 F.3d at 1081–83, an advocate’s failure to comply with
Rule 50’s requirements gives us serious pause, and compels
us to heighten the level of deference we apply on appeal.


submitted to the jury,” and holding that the defendant’s “disregard[]” of
Rule 50’s “clear requirements” foreclosed the possibility of relief
pursuant to Rule 50(b). Tortu, 556 F.3d at 1083. Here, the Thicke
Parties could—and should—have filed a Rule 50(a) motion in order to
preserve their ability to make a Rule 50(b) motion, regardless of whether
or not the district court would have granted the motion.
                     WILLIAMS V. GAYE                       51

    The dissent cites Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 251–52 (1986), for the proposition that
“reviewing a summary judgment ruling and a jury verdict”
are two sides of the same coin. The dissent makes an
important omission, however. The Supreme Court observed
that the standard of review for a directed verdict motion
resembles that for a motion for summary judgment:

       [T]he “genuine issue” summary judgment
       standard is “very close” to the “reasonable
       jury” directed verdict standard:        “The
       primary difference between the two motions
       is procedural; summary judgment motions
       are usually made before trial and decided on
       documentary evidence, while directed verdict
       motions are made at trial and decided on the
       evidence that has been admitted.”

Id. (quoting Bill Johnson’s Rests., Inc. v. NLRB, 461 U.S.
731, 745 n.11 (1983)). As neither of the parties made a
motion for a directed verdict, we lack a procedural
mechanism for resurrecting a summary judgment-stage
analysis. As we have emphasized repeatedly, our review on
appeal is necessarily circumscribed.

    The dissent cites a number of cases it claims support the
proposition that a court must award judgment as a matter of
law when it is able to determine substantial similarity, or
lack thereof, under the extrinsic test. None of the cases the
dissent cites, however, authorizes us to review a factbound
summary judgment denial after a full trial on the merits, or
to enter judgment as a matter of law in the absence of a Rule
50(a) motion below. All of the cases cited in the dissent arise
from a different procedural posture, and are clearly
distinguishable. See Rentmeester v. Nike, Inc., 883 F.3d
52                   WILLIAMS V. GAYE

1111, 1116 (9th Cir. 2018) (reviewing grant of motion to
dismiss); Folkens v. Wyland Worldwide, LLC, 882 F.3d 768,
773 (9th Cir. 2018) (reviewing grant of summary judgment);
Antonick v. Elec. Arts, Inc., 841 F.3d 1062, 1065 (9th Cir.
2016) (reviewing grant of judgment as a matter of law);
Peters v. West, 692 F.3d 629, 632 (7th Cir. 2012) (reviewing
grant of motion to dismiss); Mattel, 616 F.3d at 912–13, 918
(vacating equitable relief awarded by district court on other
grounds, where the district court had “made its own
infringement findings in determining whether Mattel was
entitled to equitable relief” (emphasis added)); Benay,
607 F.3d at 622 (reviewing grant of summary judgment);
Newton v. Diamond, 388 F.3d 1189, 1190 (9th Cir. 2004)
(reviewing grant of summary judgment); Calhoun v.
Lillenas Publ’g, 298 F.3d 1228, 1232 (11th Cir. 2002) (per
curiam) (reviewing grant of summary judgment). Moreover,
to the extent the citations to unpublished dispositions in the
dissent carry any weight, which we question, they, too,
provide no support for what the dissent seeks to accomplish.
See Briggs v. Sony Pictures Entm’t, Inc., 714 F. App’x 712,
713 (9th Cir. 2018) (reviewing grant of summary judgment);
Silas v. Home Box Office, Inc., 713 F. App’x 626, 627 (9th
Cir. 2018) (reviewing grant of motion to dismiss); Mintz v.
Subaru of Am., Inc., 716 F. App’x 618, 620 (9th Cir. 2017)
(reviewing grant of motion to dismiss); Edwards v. Cinelou
Films, 696 F. App’x 270, 270 (9th Cir. 2017) (reviewing
grant of motion to dismiss); Heusey v. Emmerich, 692 F.
App’x 928, 928–29 (9th Cir. 2017) (reviewing grant of
motion to dismiss); Braddock v. Jolie, 691 F. App’x 318, 319
(9th Cir. 2017) (reviewing grant of motion for judgment on
the pleadings); Basile v. Twentieth Century Fox Film Corp.,
678 F. App’x 576, 576 (9th Cir. 2017) (reviewing grant of
motion to dismiss).
                     WILLIAMS V. GAYE                        53

    The dissent’s remaining alternative to entering judgment
as a matter of law for the Thicke Parties is to vacate the
judgment and remand for a new trial. Although the dissent
does not state so expressly, it appears that the dissent would
reverse the district court’s denial of the Thicke Parties’
motion for a new trial on grounds that the verdict is against
the clear weight of the evidence.

    Assuming, arguendo, that is the route the dissent wishes
to pursue, it nevertheless runs into several hurdles.
Critically, there is no reference to the deferential standard of
review applicable to the district court’s denial of the Thicke
Parties’ motion for a new trial. Indeed, there is no discussion
of the district court’s denial of the motion for a new trial at
all. It bears repeating, then, that we are bound by the
“‘limited nature of our appellate function’ in reviewing the
district court’s denial of a motion for a new trial.” Lam,
869 F.3d at 1084 (quoting Kode, 596 F.3d at 612). As is the
case here, “where the basis of a Rule 59 ruling is that the
verdict is not against the weight of the evidence, the district
court’s denial of a Rule 59 motion is virtually unassailable.”
Id. (quoting Kode, 596 F.3d at 612). Under these
circumstances, “only . . . an absolute absence of evidence to
support the jury’s verdict” will result in reversal. Id.
(quoting Kode, 596 F.3d at 612). “Although the trial judge
can weigh the evidence and assess the credibility of
witnesses, we may not.” Kode, 596 F.3d at 612; see also
Landes Constr. Co. v. Royal Bank of Can., 833 F.2d 1365,
1372 (9th Cir. 1987) (“[W]e cannot weigh the evidence for
ourselves . . . .”).

    In a thorough order, the district court reviewed the
evidence presented at trial, and concluded that the verdict
was not against the clear weight of the evidence. In faulting
us for “tellingly refus[ing] to explain” the evidence
54                        WILLIAMS V. GAYE

supporting the verdict, the dissent ignores the weighty
restrictions on our review at this procedural stage of the case.
The dissent jettisons the constraints on our review, instead
opting for the radical route of playing both expert and juror.
The dissent weighs the experts’ credibility, resolves factual
conflicts, and sets forth its own findings on the extrinsic
test. 25 We decline the dissent’s invitation to invade the
province of the jury: Applying the proper standard of
review, one simply cannot say truthfully that there was an
absolute absence of evidence supporting the jury’s verdict in
this case.

    To buttress this point, in Swirsky, we reversed the district
court’s grant of summary judgment of non-infringement,
finding the district court erred, in large part, by conducting
an analysis similar to the one the dissent has undertaken
here. See 376 F.3d at 846–49. Two of our conclusions in
Swirsky are particularly relevant here. First, we held that the
district court erred in discounting the expert’s musical
methodology on technical grounds. See id. at 846–47. For
example, the district court rejected the expert’s “selective”
choice to “discount[] notes that he characterize[d] as
‘ornamental,’” and discredited the expert’s opinion that,
“even though measure three of both choruses were not
identical in numerical pitch sequence or note selection,” they
emphasized the same scale degree and resolved similarly.
Id. We observed that “[t]here is nothing inherently unsound




     25
        The dissent does not mention the fact that the jury also considered
the intrinsic test in reaching its verdict. The dissent correctly stops short
of explicitly “second-guess[ing] the jury’s application of the intrinsic
test,” Three Boys Music, 212 F.3d at 485, which is reserved exclusively
for the trier of fact, Benay, 607 F.3d at 624.
                     WILLIAMS V. GAYE                      55

about [the expert’s] musicological methodology,” id. at 846,
and we similarly decline to conclude otherwise in this case.

    Second, we held in Swirsky that the district court “erred
by basing its comparison of the two choruses almost entirely
on a measure-by-measure comparison of melodic note
sequences from the full transcriptions of the choruses.” Id.
at 847. In so holding, we reiterated our case law. We
stressed that “substantial similarity can be found in a
combination of elements, even if those elements are
individually unprotected.” Id. at 848; see also Three Boys
Music, 212 F.3d at 485 (“It is well settled that a jury may
find a combination of unprotectible elements to be
protectible under the extrinsic test because ‘“the over-all
impact and effect indicate substantial appropriation.”’”
(quoting Krofft, 562 F.2d at 1169)). In fact, “[e]ven if a
copied portion be relatively small in proportion to the entire
work, if qualitatively important, the finder of fact may
properly find substantial similarity.” Swirsky, 376 F.3d at
852 (alteration in original) (quoting Baxter v. MCA, Inc.,
812 F.2d 421, 425 (9th Cir. 1987)). Thus, even “an
arrangement of a limited number of notes can garner
copyright protection.” Id. at 851. If taken to its logical
conclusion, the dissent’s musicological analysis and
approach would sound the death knell for these governing
legal principles.

    Consider the principle that, at summary judgment, so
long as the Gayes “presented ‘indicia of a sufficient
disagreement concerning the substantial similarity of [the]
two works,’ then the case must be submitted to a trier of
fact.” Id. at 844 (alteration in original) (emphasis added)
(quoting Brown Bag Software v. Symantec Corp., 960 F.2d
1465, 1472 (9th Cir. 1992)). To require that a case be
submitted to a trier of fact if there is any “indicia” of a
56                   WILLIAMS V. GAYE

disagreement regarding substantial similarity, only to
impose on the district court the task of independently
scrutinizing the expert testimony presented at trial, would
turn our law on its head. Worse still, to require a district
court to do so in the absence of a Rule 50 motion defies law
and logic.

    Moreover, the expert review conducted by the dissent
does not provide a workable standard for district courts to
follow. It is unrealistic to expect district courts to possess
even a baseline fluency in musicology, much less to conduct
an independent musicological analysis at a level as exacting
as the one used by the dissent. After all, we require parties
to present expert testimony in musical infringement cases for
a reason. See id. at 845.

    The dissent has failed to take into account another
wrinkle that would ensue from vacating the judgment and
remanding the case for a new trial. The Gayes have cross-
appealed protectively, challenging the district court’s
interpretation of the 1909 Act, in the event a new trial is
ordered. Even though a vacatur and remand would trigger
the Gayes’ protective cross-appeal, the dissent does not
wrestle with the merits of this issue. While the dissent is
adamant that the scope of the Gayes’ copyright is limited to
the four corners of the deposit copy, it provides no statutory
interpretation or legal analysis supporting its assertion.

   Lastly, the dissent prophesies that our decision will
shake the foundations of copyright law, imperil the music
industry, and stifle creativity. It even suggests that the
Gayes’ victory will come back to haunt them, as the Gayes’
musical compositions may now be found to infringe any
number of famous songs preceding them. Respectfully,
                        WILLIAMS V. GAYE                            57

these conjectures are unfounded hyperbole. 26 Our decision
does not grant license to copyright a musical style or
“groove.” Nor does it upset the balance Congress struck
between the freedom of artistic expression, on the one hand,
and copyright protection of the fruits of that expression, on
the other hand. Rather, our decision hinges on settled
procedural principles and the limited nature of our appellate
review, dictated by the particular posture of this case and
controlling copyright law. Far from heralding the end of
musical creativity as we know it, our decision, even
construed broadly, reads more accurately as a cautionary tale
for future trial counsel wishing to maximize their odds of
success.

                         CONCLUSION

    We have decided this case on narrow grounds. Our
conclusions turn on the procedural posture of the case, which
requires us to review the relevant issues under deferential
standards of review. For the foregoing reasons, we reverse
the district court’s entry of judgment against Harris and the
Interscope Parties, and affirm the remainder of the district
court’s judgment, and its order denying attorney’s fees and
apportioning costs.

    The parties shall bear their own costs on appeal.

    AFFIRMED IN PART, REVERSED IN PART.

    26
       Unlike the 1909 Act, the current copyright regime, established by
the 1976 Act, protects “works of authorship” fixed in “sound
recordings.” 17 U.S.C. § 102. Despite the dissent’s prediction that our
decision will “strike[] a devastating blow to future musicians and
composers everywhere,” the reality is that, going forward, a number of
the contentious issues presented in this case will occur with less
frequency with the passage of time.
58                    WILLIAMS V. GAYE

NGUYEN, Circuit Judge, dissenting:

    The majority allows the Gayes to accomplish what no
one has before: copyright a musical style. “Blurred Lines”
and “Got to Give It Up” are not objectively similar. They
differ in melody, harmony, and rhythm. Yet by refusing to
compare the two works, the majority establishes a dangerous
precedent that strikes a devastating blow to future musicians
and composers everywhere.

     While juries are entitled to rely on properly supported
expert opinion in determining substantial similarity, experts
must be able to articulate facts upon which their
conclusions—and thus the jury’s findings—logically rely.
Here, the Gayes’ expert, musicologist Judith Finell, cherry-
picked brief snippets to opine that a “constellation” of
individually unprotectable elements in both pieces of music
made them substantially similar. That might be reasonable
if the two constellations bore any resemblance. But Big and
Little Dipper they are not. The only similarity between these
“constellations” is that they’re both compositions of stars.

                               I.

    When a court, with the assistance of expert testimony, is
able to determine substantial similarity (or lack thereof)
under the extrinsic test, judgment must be given as a matter
of law. See Benay v. Warner Bros. Entm’t, Inc., 607 F.3d
620, 624 (9th Cir. 2010). If, for example, the defendant
copied verbatim most of the plaintiff’s work, then the
plaintiff is entitled to a finding of substantial similarity as a
matter of law. See Calhoun v. Lillenas Publ’g, 298 F.3d
1228, 1232 (11th Cir. 2002) (“[E]ven a casual comparison
of the two compositions compels the conclusion that the two
compositions are practically identical.”). Conversely, if the
objective similarities between the two pieces are merely
                      WILLIAMS V. GAYE                        59

trivial, then a verdict for the plaintiff could not stand. See
Peters v. West, 692 F.3d 629, 636 (7th Cir. 2012) (affirming
dismissal of infringement suit where the two songs “share[d]
only small cosmetic similarities”); Newton v. Diamond
(“Newton II”), 388 F.3d 1189 (9th Cir. 2004) (affirming
grant of summary judgment to defendants who appropriated
a de minimis portion of the plaintiff’s musical composition
and used it throughout their own work).

    The majority, like the district court, presents this case as
a battle of the experts in which the jury simply credited one
expert’s factual assertions over another’s. To the contrary,
there were no material factual disputes at trial. Finell
testified about certain similarities between the deposit copy
of the “Got to Give It Up” lead sheet and “Blurred Lines.”
Pharrell Williams and Robin Thicke don’t contest the
existence of these similarities. Rather, they argue that these
similarities are insufficient to support a finding of substantial
similarity as a matter of law. The majority fails to engage
with this argument.

    Finell identified a few superficial similarities at the
“cell” level by focusing on individual musical elements,
such as rhythm or pitch, entirely out of context. Most of
these “short . . . pattern[s]” weren’t themselves protectable
by copyright, and Finell ignored both the other elements with
which they appeared and their overall placement in each of
the songs. Her analysis is the equivalent of finding
substantial similarity between two pointillist paintings
because both have a few flecks of similarly colored paint. A
comparison of the deposit copy of “Got to Give it Up” and
“Blurred Lines” under the extrinsic test leads to only one
conclusion. Williams and Thicke were entitled to judgment
as a matter of law.
60                    WILLIAMS V. GAYE

                               II.

                               A.

    The purpose of copyright law is to ensure a robust public
domain of creative works. See Sony Corp. of Am. v.
Universal City Studios, Inc., 464 U.S. 417, 429 (1984).
While the Constitution authorizes Congress to grant authors
monopoly privileges on the commercial exploitation of their
output, see U.S. Const. art. I, § 8, cl. 8, this “special reward”
is primarily designed to motivate authors’ creative activity
and thereby “allow the public access to the products of their
genius.” Sony Corp., 464 U.S. at 429. Accordingly,
copyrights are limited in both time and scope. See U.S.
Const. art. I, § 8, cl. 8 (providing copyright protection only
“for limited Times”); Sony Corp., 464 U.S. at 432 (“This
protection has never accorded the copyright owner complete
control over all possible uses of his work.”); see also Berlin
v. E.C. Publ’ns, Inc., 329 F.2d 541, 544 (2d Cir. 1964)
(“[C]ourts in passing upon particular claims of infringement
must occasionally subordinate the copyright holder’s
interest in a maximum financial return to the greater public
interest in the development of art, science and industry.”).

    An important limitation on copyright protection is that it
covers only an author’s expression—as opposed to the idea
underlying that expression. See 17 U.S.C. § 102(a)
(“Copyright protection subsists . . . in original works of
authorship fixed in any tangible medium of expression . . .
from which they can be perceived, reproduced, or otherwise
communicated . . . .”); id. § 102(b) (“In no case does
copyright protection . . . extend to any idea, procedure,
process, system, method of operation, concept, principle, or
discovery, regardless of the form in which it is described,
explained, illustrated, or embodied in [the author’s original]
work.”). Copyright “encourages others to build freely upon
                       WILLIAMS V. GAYE                           61

the ideas and information conveyed by a work.” Feist
Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 349–50
(1991) (citing Harper & Row Publishers, Inc. v. Nation
Enters., 471 U.S. 539, 556–57 (1985)).

    The idea/expression dichotomy, as this principle is
known, “strikes a definitional balance between the First
Amendment and the Copyright Act.” Bikram’s Yoga Coll.
of India, L.P. v. Evolation Yoga, LLC, 803 F.3d 1032, 1037
(9th Cir. 2015) (quoting Harper & Row, 471 U.S. at 556)
(alteration in Harper & Row omitted). Because “some
restriction on expression is the inherent and intended effect
of every grant of copyright,” Golan v. Holder, 565 U.S. 302,
327–28 (2012), the idea/expression dichotomy serves as one
of copyright law’s “built-in First Amendment
accommodations.” Eldred v. Ashcroft, 537 U.S. 186, 219
(2003) (citing Harper & Row, 471 U.S., at 560).

    Such accommodations are necessary because “in art,
there are, and can be, few, if any, things, which in an abstract
sense, are strictly new and original throughout.” Campbell
v. Acuff-Rose Music, Inc., 510 U.S. 569, 575 (1994) (quoting
Emerson v. Davies, 8 F. Cas. 615, 619 (C.C.D. Mass. 1845)
(Story, J.)). Every work of art “borrows, and must
necessarily borrow, and use much which was well known
and used before.” Id. (quoting Emerson, 8 F. Cas. at 619);
see 1 Melville D. Nimmer & David Nimmer, Nimmer on
Copyright § 2.05[B] (rev. ed. 2017) (“In the field of popular
songs, many, if not most, compositions bear some similarity
to prior songs.”). 1 But for the freedom to borrow others’

    1
      As an example, Williams and Thicke attempted to show the jury a
video demonstrating how a common sequence of four chords serves as
the harmonic backbone of innumerable songs. See Axis of Awesome,
4 Chord Song (with song titles), YouTube (Dec. 10, 2009)
62                      WILLIAMS V. GAYE

ideas and express them in new ways, artists would simply
cease producing new works—to society’s great detriment.

                                  B.

    “Blurred Lines” clearly shares the same “groove” or
musical genre as “Got to Give It Up,” which everyone agrees
is an unprotectable idea. See, e.g., 2 William F. Patry, Patry
on Copyright § 4:14 (2017) (“[T]here is no protection for a
communal style . . . .”). But what the majority overlooks is
that two works in the same genre must share at least some
protectable expression in order to run afoul of copyright law.

    Not all expression is protectable. Originality, the “sine
qua non of copyright,” accommodates authors’ need to build
on the works of others by requiring copyrightable expression
to be “independently created by the author” and have “at
least some minimal degree of creativity.” Feist, 499 U.S. at
345, 348. If an author uses commonplace elements that are
firmly rooted in the genre’s tradition, the expression is
unoriginal and thus uncopyrightable. See id. at 363.

    Even original expression can be so intimately associated
with the underlying idea as to be unprotectable. Under the
doctrine of scènes à faire, “expressions that are standard,
stock, or common to a particular subject matter or medium
are not protectable under copyright law.” Satava v. Lowry,

https://www.youtube.com/watch?v=5pidokakU4I (singing 38 popular
songs over the same chord progression, ranging from “Let It Be” by the
Beatles to “If I Were a Boy” by Beyoncé). “Blurred Lines” employs
only two chords—the first two from this sequence. The district court
prevented the jury from hearing this evidence. However, the court
allowed the jury to hear mashups of “Blurred Lines” played together with
“Got to Give It Up,” which the Gayes used to show that the two songs
were harmonically similar.
                         WILLIAMS V. GAYE                             63

323 F.3d 805, 810 (9th Cir. 2003) (citing See v. Durang,
711 F.2d 141, 143 (9th Cir. 1983)). The doctrine of merger
provides that “where an idea contained in an expression
cannot be communicated in a wide variety of ways,” the
“idea and expression may merge . . . [such] that even
verbatim reproduction of a factual work may not constitute
infringement.” Allen v. Acad. Games League of Am., Inc.,
89 F.3d 614, 617 (9th Cir. 1996); see also Rice v. Fox Broad.
Co., 330 F.3d 1170, 1175 (9th Cir. 2003) (“[S]imilarities
derived from the use of common ideas cannot be protected;
otherwise, the first to come up with an idea will corner the
market.” (quoting Apple Computer, Inc. v. Microsoft Corp.,
35 F.3d 1435, 1443 (9th Cir. 1994))).

    The majority begins its analysis by suggesting that the
Gayes enjoy broad copyright protection because, as a
category, “[m]usical compositions are not confined to a
narrow range of expression.” Maj. Op. at 20. But the
majority then contrasts this protected category as a whole
with specific applications of other protected categories—the
“page-shaped computer desktop icon” in Apple Computer
(an audiovisual work) and the “glass-in-glass jellyfish
sculpture” in Satava (a pictorial, graphic, and sculptural
work) 2—that were entitled only to thin copyright protection
due to the limited number of ways in which they could be
expressed. That’s a false comparison. Under the majority’s
reasoning, the copyrights in the desktop icon and glass
jellyfish should have been broad.              Like musical



    2
     The Copyright Act expressly protects each of these categories. See
17 U.S.C. § 102(a)(2) (musical works); id. § 102(a)(5) (pictorial,
graphic, and sculptural works); id. § 102(a)(6) (motion pictures and other
audiovisual works).
64                   WILLIAMS V. GAYE

compositions, both audiovisual works and pictorial, graphic,
and sculptural works can be expressed in myriad ways.

    More importantly, “[t]he mere fact that a work is
copyrighted does not mean that every element of the work
may be protected.” Feist, 499 U.S. at 348. Application of
the extrinsic test “requires breaking the [copyrighted and
allegedly infringing] works down into their constituent
elements, and comparing those elements for proof of
copying as measured by substantial similarity.” Swirsky v.
Carey, 376 F.3d 841, 845 (9th Cir. 2004) (internal quotation
marks omitted). “Because the requirement is one of
substantial similarity to protected elements of the
copyrighted work, it is essential to distinguish between the
protected and unprotected material . . . .” Id. We then
“apply the limiting doctrines, subtracting the unoriginal
elements,” to determine how “broad” or “thin” the remaining
copyright is. Ets-Hokin v. Skyy Spirits, Inc., 323 F.3d 763,
766 (9th Cir. 2003) (citing Apple Computer, 35 F.3d at
1442).

    The majority doesn’t explain what elements are
protectable in “Got to Give It Up,” which is surprising given
that our review of this issue is de novo. See Mattel, Inc. v.
MGA Entm’t, Inc., 616 F.3d 904, 914 (9th Cir. 2010). But
by affirming the jury’s verdict, the majority implicitly draws
the line between protectable and unprotectable expression
“so broadly that future authors, composers and artists will
find a diminished store of ideas on which to build their
works.” Oravec v. Sunny Isles Luxury Ventures, L.C.,
527 F.3d 1218, 1225 (11th Cir. 2008) (quoting Meade v.
United States, 27 Fed. Cl. 367, 372 (Fed. Cl. 1992)).

   The issue here isn’t whether Williams and Thicke copied
“Got to Give It Up”—there’s plenty of evidence they were
                    WILLIAMS V. GAYE                      65

attempting to evoke Marvin Gaye’s style. Rather, the issue
is whether they took too much.

    Copying in and of itself “is not conclusive of
infringement. Some copying is permitted.” Newton II,
388 F.3d at 1193 (quoting West Publ’g Co. v. Edward
Thompson Co., 169 F. 833, 861 (E.D.N.Y. 1909) (Hand, J.)).
Copying will only have legal consequences if it “has been
done to an unfair extent.” Id. (quoting West Publ’g, 169 F.
at 861). In determining liability for copyright infringement,
the critical and ultimate inquiry is whether “the copying is
substantial.” Id.

    Requiring similarities to be substantial is of heightened
importance in cases involving musical compositions. Sound
recordings have “unique performance elements” that must
be “filter[ed] out . . . from consideration.” Newton II,
388 F.3d at 1194. Thus, the range of musical expression is
necessarily more circumscribed when music is written down
than when it is performed. “Given the limited number of
musical notes (as opposed to words in a language), the
combination of those notes and their phrasing, it is not
surprising that a simple composition of a short length might
well be susceptible to original creation by more than one
composer.” Calhoun, 298 F.3d at 1232 (footnote omitted).

                            III.

    The Gayes don’t contend that every aspect of “Blurred
Lines” infringes “Got to Give It Up.” Rather, they identify
only a few features that are present in both works. These
features, however, aren’t individually protectable. And
when considered in the works as a whole, these similarities
aren’t even perceptible, let alone substantial.
66                       WILLIAMS V. GAYE

    Musical compositions are expressed primarily through
the building blocks of melody, harmony, and rhythm. 3 See
Newton v. Diamond (“Newton I”), 204 F. Supp. 2d 1244,
1249 (C.D. Cal. 2002) (citing 3 Nimmer & Nimmer, supra,
§ 2.05[D]); Randel, supra, at 481 (“The whole of music is
often informally divided into three domains: melody,
harmony, and rhythm.”); see generally Aaron Copland,
What to Listen for in Music 33–77 (McGraw-Hill 1957).
The deposit copy of “Got to Give it Up” employs these
components through a melodic line, an introductory bass
line, and chord indications, with the additional feature of
lyrics.

    The melodic line and the associated lyrics are notated
throughout the deposit copy. The bass line is notated for
only the first eight measures, 4 at the end of which the phrase
“bass simile” indicates that the bass line should continue in
a similar manner. As is typical of a lead sheet, the chords

     3
       Of course, these aren’t the only elements through which a musical
idea can be expressed in tangible form. See Swirsky, 376 F.3d at 848–
49. Other elements include tempo (the speed at which a composition is
played), dynamics (the volume of sound), and instrumentation. See id.
Many elements can be broken down into constituent elements. For
example, melody is a sequence of pitches played successively; harmony
is a group of pitches played simultaneously; and a chord progression is
a sequence of harmonies. See Don Michael Randel, The New Harvard
Dictionary of Music 366, 481–82 (1986). The analysis will generally
focus on the most relevant subset of elements, which depends on the
nature of the music at issue. See Swirsky, 376 F.3d at 849. Finell did not
compare the songs’ overall harmonies because she felt “that wasn’t the
most important similarity.”

     4
       In musical notation, the notes signifying individual pitches are
grouped into “measures” divided by vertical “bar” lines. Within a
measure, the note immediately after the bar line, or “downbeat,” receives
the greatest emphasis.
                     WILLIAMS V. GAYE                      67

are not expressed with individual notes indicating pitch and
duration. Rather, the chords are described by name (e.g.,
“A7” for a chord containing the pitches A, C#, E, and G) at
places in the song where the harmony changes.

             A. Alleged Melodic Similarities

                1. The “Signature” Phrase

    Finell dubbed a 10-note melodic sequence in the deposit
copy the “Signature Phrase.”         She argued that it
corresponded to a 12-note sequence in “Blurred Lines,”
notwithstanding that “no two notes have the same pitch,
rhythm and placement,” as the district court correctly
observed.

     Finell identified four similar elements, none of which is
protectable: (a) each phrase begins with repeated notes;
(b) the phrases have three identical pitches in a row in the
first measure and two in the second measure; (c) each phrase
begins with the same rhythm; and (d) each phrase ends on a
melisma (one word sung over multiple pitches).




         Signature Phrase in “Got to Give It Up”
                  (Trial Exhibit 376-3)
68                      WILLIAMS V. GAYE




             Signature Phrase in “Blurred Lines”
                    (Trial Exhibit 376-3)

a. Repeated Notes

    The Signature Phrase begins in “Got to Give It Up” with
a note repeated four times. In “Blurred Lines,” it begins with
a note repeated twice, followed by a different note, followed
by the first note. 5 The use of repeating notes is obviously
not original to “Got to Give It Up.” Finell repeatedly used
the song “Happy Birthday to You” and the opening to
Beethoven’s Fifth Symphony as musical examples. Each of
these famous melodies from the nineteenth century begins
with repeated notes. Therefore, the use of repeated notes is
not protectable.

b. Pitch Similarity

    Although the Signature Phrase starts on different pitches
in each piece, Finell identified three consecutive ascending
pitches that were the same in both pieces, and two


     5
      Finell attempted to minimize the significance of the third note in
“Blurred Lines” moving to a neighboring pitch rather than repeating.
However, she previously testified that the neighboring pitch—a sharp
second scale degree (indicated “#2” in her exhibit)—was a “broken rule”
that “stands out.” Thus, the most prominent note in the four-note
sequence in “Blurred Lines” is the one that differs from the
corresponding sequence in “Got to Give It Up.”
                         WILLIAMS V. GAYE                             69

consecutive descending pitches that were the same. She
believed this similarity to be the most important.

    In assessing the similarity of two pieces of music, it’s
important to keep in mind “the limited number of notes and
chords available to composers and the resulting fact that
common themes frequently reappear in various
compositions, especially in popular music.” Gaste v.
Kaiserman, 863 F.2d 1061, 1068 (2d Cir. 1988) (citing
Arnstein v. Edward B. Marks Music Corp., 82 F.2d 275, 277
(2d Cir. 1936)). Substantial similarity “must extend beyond
themes that could have been derived from a common source
or themes that are so trite as to be likely to reappear in many
compositions.” Id. at 1068–69 (citing Selle v. Gibb, 741
F.2d 896, 905 (7th Cir. 1984)).

    Three consecutive pitches is just the sort of common
theme that will recur in many compositions. 6 We have not
yet addressed whether three pitches are protectable as a
matter of law. While “a single musical note would be too
small a unit to attract copyright protection . . . , an
arrangement of a limited number of notes can garner
copyright protection.” Swirsky, 376 F.3d at 851. Thus, we



    6
      There are only 123 or 1,728 unique combinations of three notes,
and many of them are unlikely to be used in a song. See Darrell v. Joe
Morris Music Co., 113 F.2d 80, 80 (2d Cir. 1940) (per curiam) (“[W]hile
there are an enormous number of possible permutations of the musical
notes of the scale, only a few are pleasing; and much fewer still suit the
infantile demands of the popular ear.”). Finell testified that it’s
“unusual” to use the five notes that fall between the seven notes of the
scale. Demand for unique three-note combinations would quickly
exhaust their supply. In 2016 alone, the Copyright Office registered over
40,000 sound recordings. See United States Copyright Office, Fiscal
2016 Annual Report 17.
70                   WILLIAMS V. GAYE

held in Swirsky that a melody of seven notes is not
unprotectable as a matter of law. Id. at 852.

     In Newton II, we considered a three-note musical phrase
that the defendants sampled (i.e., copied exactly) from the
sound recording of a copyrighted musical composition and
used repeatedly throughout their work. Although we did not
decide whether this six-second segment was original enough
to be protected, we held that “no reasonable juror could find
[it] to be a quantitatively or qualitatively significant portion
of the [four-and-a-half-minute] composition as a whole.”
Newton II, 388 F.3d at 1195. The district court reached the
originality issue. In a “scholarly opinion,” it ruled that the
three-note phrase—even in combination with the
background musical elements—was insufficiently original
to warrant copyright protection. Id. at 1190; see Newton I,
204 F. Supp. 2d at 1253 (“Many courts have found that
nearly identical or more substantial samples are not
susceptible to copyright protection.”).

    The two- and three-note melodic snippets at issue here,
taken in isolation from their harmonic context, are even less
original than the three-note segment at issue in Newton.
When played, each snippet lasts less than a second in a
composition that lasts over four minutes. They are not
individually protectable.

c. Rhythmic Similarity

    The first measure of the Signature Phrase in both works
begins with a rhythm of six eighth notes. A bare rhythmic
pattern, particularly one so short and common, isn’t
protectable. See Batiste v. Najm, 28 F. Supp. 3d 595, 616
(E.D. La. 2014) “[C]ourts have been consistent in finding
rhythm to be unprotectable.”); N. Music Corp. v. King
Record Distrib. Co., 105 F. Supp. 393, 400 (S.D.N.Y. 1952)
                     WILLIAMS V. GAYE                        71

(“[O]riginality of rhythm is a rarity, if not an
impossibility.”); see also Berlin, 329 F.2d at 545 (“[W]e
doubt that even so eminent a composer as plaintiff Irving
Berlin should be permitted to claim a property interest in
iambic pentameter.”). Here, the rhythmic pattern lasts
approximately 1.5 seconds and consists of an eighth note
repeated without any variation. Similar patterns are found
in numerous other works. This element, devoid of its
melodic and harmonic context, lacks any originality.

d. Melisma

    The final syllable of the lyrics in each phrase spans
multiple pitches—three in “Got to Give It Up” and two in
“Blurred Lines.” Melisma, however, is “a common musical
technique” and, as such, unprotectable. McDonald v. West,
138 F. Supp. 3d 448, 458 (S.D.N.Y. 2015). Use of melisma
on the final syllable of a lyrical phrase is particularly “basic
and commonplace.” Id. (involving melisma on the final
syllable of “We made it in America”). For example,
any time one sings “Happy Birthday” to a person with a
one-syllable name, the person’s name is sung as a two-note
melisma at the end of the phrase “Happy Birthday,
dear ____.”

e. The Signature Phrases as a Whole Are Not
   Substantially Similar

    Even when each element is not individually protectable,
“[t]he particular sequence in which an author strings a
significant number of unprotectable elements can itself be a
protectable element,” Metcalf v. Bochco, 294 F.3d 1069,
1074 (9th Cir. 2002). Here, as Finell concedes, the Signature
Phrase has “very few notes,” lasting less than four seconds.
Therefore, even assuming that the Signature Phrase as a
whole is protectable, its protection is thin.
72                      WILLIAMS V. GAYE

    There is very little similarity between the two songs’
Signature Phrases. Both melodies rise and fall. But they
begin and end on different pitches. The highest, longest,
most stressed pitch in each phrase is different—in “Blurred
Lines,” this pitch is consonant with the underlying harmony;
in “Got to Give It Up,” it is dissonant. One phrase has 10
notes; the other, 12. The five identical pitches in each of the
phrases have different rhythmic placement within the
measure and therefore receive different stress. And only two
of these identical pitches have similar underlying
harmonies. 7 The harmony changes halfway through the
Signature Phrase in “Blurred Lines” but remains the same in
“Got to Give It Up.” The lyrics in each phrase are different.
The Signature Phrase occurs in different places within each
piece. In “Got to Give It Up,” the Signature Phrase is the
very first phrase sung. In “Blurred Lines,” the Signature
Phrase is not sung until 28 seconds later—after several lines
of verse.

    The various unprotected elements identified by Finell
don’t even coincide with one another in that short, four-
second snippet. And her narrow focus on these elements
ignored the different harmonies in each phrase. “To pull
these elements out of a song individually, without also
looking at them in combination, is to perform an incomplete



     7
      In “Got to Give It Up,” the entire Signature Phrase is harmonized
to an A7 chord. In “Blurred Lines,” the first measure is harmonized to
an E chord while the second measure is harmonized to an A chord.
Seventh chords, such as A7, have the same three pitches as their
underlying triads—here, an A chord—plus an additional pitch. See
Copland, supra, at 66–67. Finell explained that the unique pitch in a
seventh chord “add[s] an extra color” to the harmony.
                        WILLIAMS V. GAYE                             73

and distorted musicological analysis.” Swirsky, 376 F.3d at
848. 8

    Given the lack of similarities between the Signature
Phrases, there is no basis to conclude that they are
substantially similar. “The most that can be said is that the
two segments bear some relation to one another within a
finite world of melodies. Given the limited musical
vocabulary available to composers, this is far from enough
to support an inference of [infringement].” Johnson v.
Gordon, 409 F.3d 12, 22 (1st Cir. 2005).

                     2. The “Hook” Phrase

    Finell describes the Hook Phrase as the four melodic
pitches in “Got to Give It Up” sung to the lyrics “keep on
dancin’.” She opined that “Blurred Lines” has similar Hook
Phrases in two different places: one is the four pitches in the
Signature Phrase sung to the lyrics “take a good girl”; the




    8
       The majority fundamentally misunderstands Swirsky on this point.
See Maj. Op. at 54–55. Swirsky did not hold that two works sharing
multiple unprotected elements in disparate places are extrinsically
similar. Were that the case, the entire Western canon would be
extrinsically similar, since all of this music contains the same twelve
individually unprotected notes. The difference between Swirsky and this
case is that in Swirsky, there was a coincidence of the unprotected
elements (chord progressions, rhythm, and pitch sequence) within each
song that occurred at the same relative place (the chorus) in both. See
Swirsky, 376 F.3d at 848. Here, Finell examined the various elements in
isolation, which is precisely what we criticized in Swirsky. See 376 F.3d
at 848 (“[N]o approach can completely divorce pitch sequence and
rhythm from harmonic chord progression, tempo, and key . . . .”).
74                   WILLIAMS V. GAYE

other is the five pitches sung to the lyrics “I hate these
blurred lines.”

    There are basic conceptual problems with Finell’s
analysis. She describes the same four pitches in “Blurred
Lines” as being similar to two unrelated phrases in “Got to
Give It Up”—the Signature Phrase and the Hook Phrase. It
is difficult to see how anything original in each of these two
different phrases could be distilled into the same four-note
phrase in “Blurred Lines.”

    In any event, the Hook Phrase in the deposit copy lacks
sufficient originality to be protected. Its sequence of four
pitches, lasting 2.5 seconds, is common. For example,
Beyoncé, Jennifer Hudson, and Anika Noni Rose
memorably sang it to the lyrics, “We’re your dreamgirls.”
See Henry Krieger & Tom Eyen, Dreamgirls measures 25–
26 (Universal—Geffin Music 1981).




            Hook Phrase in “Got to Give It Up”




             Hook Phrase in “Blurred Lines”
                       WILLIAMS V. GAYE                            75




                 Hook Phrase in “Dreamgirls”

     Even if the Hook Phrase pitches were protectable, there
is no substantial similarity between its expression in the two
songs. See Arnstein v. Edward B. Marks Music Corp., 82
F.2d 275, 277 (2d Cir. 1936) (Hand, J.) (“The first phrase of
the infringing chorus consists of the same four notes as the
first phrase of the copyrighted song; that particular sequence
can be found in several earlier musical pieces and its
spontaneous reproduction should be no cause for
suspicion.”).

    At most, three of the four pitches are the same, 9 and the
different pitch is sung to what Finell described as the “money
words” on “the strongest beat.” The phrase’s rhythms and
underlying harmonies are different. Moreover, the phrases
are sung at different places in each song. In “Got to Give It
Up,” the Hook Phrase is sung at the end of part 1 in a fade
out. In “Blurred Lines,” it is sung as the chorus in the middle
of the song.

                         3. Theme “X”

    Theme X refers to another four-note melodic sequence.
In the deposit copy, Theme X is sung to the lyrics “Fancy
lady.” In “Blurred Lines,” it is first sung to the lyrics “If you

    9
      Finell cited two examples of the Hook Phrase in “Blurred Lines,”
but they share only the last two pitches of their four- and five-note
sequences. These two shared pitches are both tonic notes, which Finell
described as “very common” in melodies.
76                   WILLIAMS V. GAYE

can’t hear.” Like the Hook Phrase, Theme X is both
unprotectable and objectively dissimilar in the two songs.




              Theme X in “Got to Give It Up”




                Theme X in “Blurred Lines”




           Theme X in “Happy Birthday to You”

     The pitches and rhythm of Theme X in the deposit copy
are identical to those sung to “Happy Birthday” and
numerous other songs. None of the Theme X pitches in the
deposit copy are the same as in “Blurred Lines.” To see any
correspondence between the two four-note sequences, one
would have to shift and invert the pitches, a feat of musical
gymnastics well beyond the skill of most listeners. Where
short and distinct musical phrases require such contortions
just to show that they are musically related, there is no basis
to find them substantially similar. See Johnson, 409 F.3d at
22; see also Arnstein, 82 F.2d at 277.
                      WILLIAMS V. GAYE                        77

     The harmonies accompanying Theme X also differ
between “Got to Give It Up” and “Blurred Lines.”
Structurally, Theme X appears in completely different places
in the two songs. In the deposit copy, it repeats several times
in succession near the end of the piece. In “Blurred Lines,”
it is the very first line of verse near the beginning of the song
and repeats periodically throughout the song.

               B. Other Alleged Similarities

                     1. Keyboard Parts

     Finell testified that the keyboard parts in “Got to Give It
Up” (meaning the chords and their rhythms played over the
bass line) had “many important similarities” to those in
“Blurred Lines.” However, there are no keyboard parts in
the deposit copy. Finell explained that a lead sheet is
essentially “musical shorthand for musicians,” who “would
understand how [the keyboard parts are] to be played.” But
because “[a] sound is protected by copyright law only when
it is ‘fixed in a tangible medium,’” Newton II, 388 F.3d at
1194 (quoting 17 U.S.C. § 102(a)), the deposit copy’s
unwritten keyboard parts are not protected expression.

    To the extent the chord indications sufficiently express
the keyboard parts, there is no substantial similarity between
the two works. “Blurred Lines” contains only two chords
throughout the entire piece—an A chord and an E chord—
that alternate every four measures. The deposit copy
contains neither of these chords. The chords it does
contain—A7, D7, E7, B7, Dm7, and Am7—change in a
much more irregular pattern. For example, the first 16
measures have a sustained A7 harmony, and the next 8
measures change harmonies every measure.
78                   WILLIAMS V. GAYE

                        2. Bass Line

    Finell opined that the bass melodies in “Got to Give It
Up” and “Blurred Lines” are similar. However, when
comparing them, she showed the jury the version of the “Got
to Give It Up” bass line that she had transcribed from the
sound recording. Because several notes were different in the
deposit copy, her testimony on this issue was of questionable
value. See Newton II, 388 F.3d at 1196. It’s also doubtful
that the unexpressed portions of the baseline beyond the first
eight measures of the deposit copy are sufficiently fixed in a
tangible medium to warrant protection.

     Even assuming the implied bass line in the deposit copy
is sufficiently fixed, it’s the type of expression that is so
standard in the genre that it merges with the idea and is
therefore unprotectable in and of itself. Cf. Shapiro,
Bernstein & Co. v. Miracle Record Co., 91 F. Supp. 473, 474
(N.D. Ill. 1950) (concluding that bass line was not
copyrightable where it was “mechanical application of a
simple harmonious chord”). Any thin protection that might
lie in the “Got to Give It Up” bass line would not support a
finding of substantial similarity between these two bass lines
given their different notes, harmonies, and rhythms.




     Bass Line in “Got to Give It Up” (Deposit Copy)




               Bass Line in “Blurred Lines”

    The only similarity between the bass lines is that they
repeat the note A in most of the measures. However, in “Got
                         WILLIAMS V. GAYE                              79

to Give It Up” the note is syncopated so that it sounds before
the downbeat in the second, third, and fourth measures,
whereas in “Blurred Lines” the note is played on the
downbeat. Moreover, the note A is the root of the chord in
each song (A7 in “Got to Give It Up,” A in “Blurred Lines”).
As the expert for Williams and Thicke testified without
contradiction, it is commonplace for the root of a chord to
appear in a bass line because it establishes the chord.

          3. Word Painting, Parlando, and Lyrics

    Word painting and parlando are common devices. 10 As
Finnell acknowledged, word painting has “been used for
many centuries,” and parlando has been employed for “many
years before . . . rap was used as an art form.” The deposit
copy’s use of these techniques in the abstract is not
protectable expression, and there is no evidence that the
specific applications of these techniques in the two pieces
are similar. To say these two songs are substantially similar
because they employ devices common to songwriting would
be like saying two songs are substantially similar because
they both have guitar solos in the middle even though the
solos themselves bear no resemblance. Similarly, lyrical
themes about liberation and sexual activity are not
protectable in the abstract. See Edwards v. Raymond, 22 F.
Supp. 3d 293, 301 (S.D.N.Y. 2014) (citing Feist, 499 U.S. at
344–45); see also Peters, 692 F.3d at 636.




    10
       Word painting is a compositional technique in which the music
can be used to illustrate the words in the lyrics, such as setting the word
“higher” to an ascending melody. Parlando is spoken word or rap in the
middle of a song.
80                   WILLIAMS V. GAYE

              C. Overall Lack of Similarity

    Even considering all of these individually unprotectable
elements together, see Metcalf, 294 F.3d at 1074, there is no
evidentiary basis to conclude that the two works are
substantially similar. See Guzman v. Hacienda Records &
Recording Studio, Inc., 808 F.3d 1031, 1040 (5th Cir. 2015)
(finding no similarity where “the alleged compositional
similarities running between the songs in their entirety, i.e.,
their melodies, rhythmic patterns, lyrical themes, and
instrumental accompaniment, were either common to the . . .
genre or common in other songs”).

    The two pieces have different structures. Finell
acknowledged that “Got to Give It Up” lacks a chorus
whereas “Blurred Lines” has a “pretty common structure for
a popular song” in that it consists of a verse, pre-chorus, and
chorus. The two songs’ harmonies share no chords.

    The discrete elements identified by Finell don’t occur at
the same time within the musical theme or phrase in each
piece. And with the exception of parlando, the various
themes and phrases she identified don’t occur in
corresponding places in each piece.          Thus, whether
considered micro- or macroscopically, “Got to Give It Up”
and “Blurred Lines” are objectively dissimilar. Williams
and Thicke are entitled to judgment as a matter of law.

                             IV.

    The majority insists that the verdict is supported by the
evidence but tellingly refuses to explain what that evidence
is. Instead, it defends its decision by arguing that a contrary
result is impossible due to Williams and Thicke’s purported
procedural missteps. Maj. Op. at 48–57. While the
                         WILLIAMS V. GAYE                               81

procedural mechanism for granting relief is beside the point
given the majority’s holding, there’s no such obstacle here.

    I agree that we normally are not at liberty to review the
district court’s denial of summary judgment after a full trial
on the merits. See Ortiz v. Jordan, 562 U.S. 180 (2011).
This rule makes eminent sense. Once a trial has concluded,
any issues relating to the merits of the parties’ dispute
“should be determined by the trial record, not the pleadings
nor the summary judgment record.” Id. at 184 (quoting
15 Alan Charles Wright et al., Federal Practice &
Procedure § 3914.10 (2d ed. 1992 & Supp. 2010)).
However, there is little difference between reviewing a
summary judgment ruling and a jury verdict other than the
source of the factual record, see Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 251–52 (1986), and here there are no
material factual disputes. A completed trial does not prevent
us from reviewing the denial of summary judgment “where
the district court made an error of law that, if not made,
would have required the district court to grant the motion.”
Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1243
(9th Cir. 2014). 11


      11
         The majority surprisingly questions whether Escriba “survives”
Ortiz. Maj. Op. at 23–24. Since Ortiz expressly declined to decide
whether there is an exception to the general rule for “‘purely legal’ issues
capable of resolution ‘with reference only to undisputed facts,’” 562 U.S.
at 189, it didn’t undermine our case law. Regardless, the majority isn’t
free to revisit circuit precedent absent intervening higher authority that
is “clearly irreconcilable” with it. Miller v. Gammie, 335 F.3d 889, 899–
900 (9th Cir. 2003) (en banc). Even if the majority were correct that this
is a factual matter and Williams and Thicke’s lack of a Rule 50(a) motion
forfeited their right to challenge the evidentiary sufficiency—
notwithstanding the district court’s statement that it would not grant Rule
50(a) motions “by either side,” but see Tortu v. Las Vegas Metro. Police
Dep’t, 556 F.3d 1075, 1083 (9th Cir. 2009) (leaving open possibility that
82                       WILLIAMS V. GAYE

    The majority conveniently ducks any review of the
evidence by mischaracterizing the facts as “hotly disputed,”
Maj. Op. at 49, and accusing me of “act[ing] as judge, jury,
and executioner,” id. at 48, by “weigh[ing] the experts’
credibility, resolv[ing] factual conflicts, and set[ting] forth
[my] own findings on the extrinsic test,” id. at 54. But my
“musicological exegesis,” id. at 49, concerns evidence of
extrinsic similarity that Finell presented at trial. No one
disputes that the two works share certain melodic snippets
and other compositional elements that Finell identified. The
only dispute regarding these similarities is their legal
import—are the elements protectable, and are the similarities
substantial enough to support liability for infringement? See
Mattel, 616 F.3d at 914 (“We review de novo the district
court’s determination as to the scope of copyright
protection.” (citing Ets-Hokin, 225 F.3d at 1073)); Benay,
607 F.3d at 624 (“Substantial similarity is a fact-specific
inquiry, but it ‘“may often be decided as a matter of law.”’”
(quoting Funky Films, Inc. v. Time Warner Entm’t Co., 462
F.3d 1072, 1076 (9th Cir. 2006))).

   By characterizing these questions as a factual dispute
among experts, the majority lays bare its misconception
about the purpose of expert testimony in music infringement


Rule 50(b) motion is not forfeited where district court instructs parties
not to file Rule 50(a) motion); Thompson & Wallace of Memphis, Inc. v.
Falconwood Corp., 100 F.3d 429, 435 (5th Cir. 1996) (citing district
court’s instruction “not to make the rule 50(a) motion” as “legitimate
excuse” for not making one)—we can still review the sufficiency of the
evidence for plain error. See Nitco Holding Corp. v. Boujikian, 491 F.3d
1086, 1089 (9th Cir. 2007) (citing Patel v. Penman, 103 F.3d 868, 878
(9th Cir. 1996)) (contrasting Rule 50(b) motion as “absolute
prerequisite” for appellate relief). A decision permitting entire genres of
music to be held hostage to infringement suits is a “manifest miscarriage
of justice,” Patel, 103 F.3d at 878, warranting relief.
                     WILLIAMS V. GAYE                      83

cases. As with any expert witness, a musicologist can’t
opine on legal conclusions, including the ultimate question
here—substantial similarity. See Nationwide Transp. Fin. v.
Cass Info. Sys., Inc., 523 F.3d 1051, 1058 (9th Cir. 2008);
Michael Der Manuelian, Note, The Role of the Expert
Witness in Music Copyright Infringement Cases, 57
Fordham L. Rev. 127, 138 (1988) (“[E]xpert analysis is not
relevant to the determination of substantial similarity of
expression of ideas.”); see also Swirsky, 376 F.3d at 851
(“[A] musicologist is not an expert on what the term ‘idea’
means under the copyright laws.”). Her role is to identify
similarities between the two works, describe their nature,
and explain whether they are “quantitatively or qualitatively
significant in relation to the composition as a whole,”
Newton II, 388 F.3d at 1196. The value of such testimony is
to assist jurors who are unfamiliar with musical notation in
comparing two pieces of sheet music for extrinsic similarity
in the same way that they would compare two textual works.

     This result would never stand in copyright cases
involving works in other media. We “frequently” conclude
as a matter of law that two works of language or visual art
fail the extrinsic test for substantial similarity. Benay, 607
F.3d at 624 (quoting Funky Films, 462 F.3d at 1077); see,
e.g., Briggs v. Sony Pictures Entm’t, Inc., 714 F. App’x 712
(9th Cir. 2018) (screenplays); Rentmeester v. Nike, Inc.,
883 F.3d 1111 (9th Cir. 2018) (photograph); Silas v. Home
Box Office, Inc., 713 F. App’x 626 (9th Cir. 2018) (television
show); Folkens v. Wyland Worldwide, LLC, 882 F.3d 768
(9th Cir. 2018) (drawing); Mintz v. Subaru of Am., Inc.,
716 F. App’x 618 (9th Cir. 2017) (advertising image and
phrase); Edwards v. Cinelou Films, 696 F. App’x 270 (9th
Cir. 2017) (film); Heusey v. Emmerich, 692 F. App’x 928
(9th Cir. 2017) (screenplay and film); Braddock v. Jolie, 691
F. App’x 318 (9th Cir. 2017) (novel and film); Basile v.
84                      WILLIAMS V. GAYE

Twentieth Century Fox Film Corp., 678 F. App’x 576 (9th
Cir. 2017) (stories and film); Antonick v. Elec. Arts, Inc., 841
F.3d 1062 (9th Cir. 2016) (video game), cert. denied, 138 S.
Ct. 422 (2017); see also Mattel, 616 F.3d at 917–18
(vacating jury determination of substantial similarity
between dolls). 12 This case should be no different.

                                  V.

    The Gayes, no doubt, are pleased by this outcome. They
shouldn’t be. They own copyrights in many musical works,
each of which (including “Got to Give It Up”) now
potentially infringes the copyright of any famous song that
preceded it. 13

    That is the consequence of the majority’s uncritical
deference to music experts.

    Admittedly, it can be very challenging for judges
untrained in music to parse two pieces of sheet music for
extrinsic similarity. But however difficult this exercise, we
cannot simply defer to the conclusions of experts about the
ultimate finding of substantial similarity. 14 While experts


     12
       In faulting my citation of unpublished cases, see Maj. Op. at 51–
52, the majority misses the point. That we choose not to publish many
of our numerous cases deciding substantial similarity as a matter of law
shows only how uncontroversial these decisions are when they concern
non-musical works.

    13
       “Happy Birthday to You” was still copyright protected when
Marvin Gaye wrote Theme X. See Eldred, 537 U.S. at 262 (2003)
(Breyer, J., dissenting).
     14
       Federal Rule of Evidence 706, which allows courts to appoint
their own experts, may be useful in situations where the court has little
                       WILLIAMS V. GAYE                          85

are invaluable in identifying and explaining elements that
appear in both works, judges must still decide whether, as a
matter of law, these elements collectively support a finding
of substantial similarity. Here, they don’t, and the verdict
should be vacated.

    I respectfully dissent.




musical expertise and the parties’ experts deliver starkly different
assessments of two works’ similarity.